Combating terrorism - Protection of personal data (debate)
The next item is the joint debate on:
the report by Mrs Lefrançois, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council Framework Decision amending Framework Decision 2002/475/JHA on combating terrorism - C6-0466/2007 - and
the report by Mrs Roure, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council Framework Decision on the protection of personal data processed in the framework of police and judicial cooperation in criminal matters (renewed consultation) (16069/2007 - C6-0010/2008 -.
rapporteur. - (FR) Mr President, before anything else, I would like to thank all my fellow Members who have worked with me on this dossier, because our cooperation has been truly excellent throughout the procedure. The text we will be voting on today is a particularly sensitive one because talking about combating terrorism spells danger for the rights of European citizens, whether this danger comes from the terrorists themselves or from the freedom-destroying potential of the measures adopted to combat the problem.
The scale of the terrorist threat has indeed had the potential to be exaggerated in recent years by certain governments in order to justify the adoption of security policies, whether domestic or international. The threat is nevertheless real and the European Union must play its part in the efforts made to prevent and combat it as resolutely as possible. The security of its 500 million inhabitants and the defence of the essential values and principles on which it is founded depend on this. Since the attacks of 11 September 2001, EU territory has itself been the target of terrorist attacks on a number of occasions, with dramatic consequences, as we are all aware: in Madrid in March 2004 and in London in July 2005. You will all have heard of the wave of attacks that took place only yesterday in Cantabria.
The increasingly sophisticated and diverse tools and methods used by terrorists make the task much more difficult. The development of information and communication technologies, particularly the Internet, makes it easier to organise terrorist networks and spread propaganda or even training manuals online. There are currently believed to be around 5 000 websites of this kind. Hence the European Commission's entirely legitimate wish to adapt Community legislation to try to prevent not only actual terrorist attacks, but also the preparations for these attacks.
In order to do this, it has drawn direct inspiration from the Council of Europe Convention on the Prevention of Terrorism. The problem is that it has chosen to take up only the repressive aspects, ignoring the provisions relating to the protection of fundamental freedoms, which constitute the essential counterweight, according to the Council of Europe. My concerns were mainly linked to the concept of 'public provocation' and the risk this poses to freedom of expression because, by criminalising this, things people say or write that are alleged to have led to an act of terrorism, or are simply likely to do so, will be punishable.
At the round table organised in April in collaboration with national parliaments, we noted that we were not alone in expressing reservations about certain aspects of the Commission's text. Several national parliaments expressed doubts about the application of this framework decision and the scope of the concept of 'public provocation'. The Council of Europe also highlighted the danger of leaving out safeguard clauses. Finally, within the framework of various studies, independent experts expressed their reservations, particularly about the definition of 'public provocation' and about the level of legal certainty of the text. Under the impetus of a handful of national delegations particularly concerned about the protection of fundamental rights, the Council itself added a number of safeguards to the text of the framework decision. On one or two specific points, however, it also proposed the tightening up of the framework decision and, in any case, work was still needed to reach an entirely satisfactory level of legal certainty and protection of freedoms.
With our fellow Members from the Committee on Civil Liberties, Justice and Home Affairs, we have therefore tried to find a balance between these two apparently opposite but fundamentally inseparable objectives, namely the fight against terrorism and the protection of fundamental rights and freedoms. In order to do this, we have had to perform a delicate balancing act, all the more so because it is sometimes difficult in practice to work out where freedom of expression ends and the violation of people's rights begins. Think about the outrage caused two years ago by those Danish cartoons, or more recently by the controversy aroused by the short film on Islam by Dutch MP Geert Wilders.
Having said that, I believe that the compromise we have reached is a good one. The principal changes we have made are as follows: firstly, the replacement of the term 'provocation' with the term 'incitement', which is more precise and is used more frequently in legal language; secondly, a stricter definition of 'public incitement', which more clearly delineates the behaviour to be criminalised and therefore prevents any abuses that would lead to the restriction of freedom of expression; thirdly, the incorporation into the text of many provisions relating to the protection of human rights and fundamental freedoms and, in particular, freedom of expression and freedom of the press; fourthly, a reminder of the need to guarantee that the measures taken are proportionate to the aims pursued, which is essential in a democratic, non-discriminatory society.
Those are the main points of this dossier. I am delighted that this subject was chosen as the priority for this morning's plenary and I am looking forward to a rich and lively debate.
rapporteur. - (FR) Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, I am very pleased that today we are holding a joint debate on the report by my colleague Mrs Lefrançois on combating terrorism and my own report on the protection of personal data processed within the framework of police and judicial cooperation. It should be remembered that the fight against terrorism cannot really be effective and proportionate unless we guarantee that the fundamental rights of each citizen are strengthened. We must use our fundamental values of respect for fundamental rights to combat the terrorist movements that threaten our democratic societies.
In my view, the Commission's proposal on combating terrorism was unbalanced because it simply strengthened security while neglecting many measures to protect fundamental freedoms. In this regard, I congratulate Mrs Lefrançois and her colleagues once again for their rebalancing of the text to ensure that it safeguards respect for human rights and freedoms.
Terrorist networks, as we know, increasingly make use of new information technologies, including the Internet, for their incitement and recruitment activities. Surveillance of this type of activity on the Internet requires the collection of a large amount of personal data, but collection must take place with the guarantee of a high level of protection for this personal data.
I would like to remind the Council of the commitments it made when adopting the Directive on the retention of data. At the time, we expressed our wish that valuable information for combating terrorism could indeed be used. In exchange, the Council has a duty to honour its commitment and adopt a framework decision on the protection of personal data that offers a high level of protection.
My warmest thanks go to all my colleagues in the Committee on Civil Liberties, Justice and Home Affairs and to everyone who worked with me, particularly the shadow rapporteurs, because the amendments we are proposing in my report were approved unanimously in committee. These amendments are proof that we will not put up with harmonisation to the lowest common denominator. We believe that the scope of the framework decision should be broad so that it is not limited solely to data exchanged between the Member States. It must also apply to data processed at national level, which would enable cooperation between the Member States' various police and judicial authorities to be strengthened while guaranteeing an equivalent level of data protection throughout the European Union. The principles of purpose limitation and proportionality need to be guaranteed by specifying and restricting the cases where data can be processed further. You must realise how essential this is! Data must not be used for a purpose other than that for which it was collected. We do not wish to prohibit all transfers of data to third countries, since such transfers may prove necessary as part of the fight against terrorism. However, for each transfer, an assessment must be made of whether the third country in question is providing an adequate level of protection of personal data, and I would underline the fact that this assessment must be made by an independent authority.
We are asking the Council to include, in the framework decision, provisions concerning national authorities that have access to data collected by private parties, in accordance - may I remind you again - with the commitments made following the adoption of the 'Data Retention Directive' by the British Presidency.
Finally, the use of sensitive data, such as data relating to political opinions, religious beliefs, health or sex life must, as a matter of principle, be prohibited, contrary to what is currently proposed in the framework decision. You will notice that, with its amendment, the European Parliament is overturning the Council's proposal, which permits the processing of these data under certain conditions. On the contrary, Parliament wants the processing of these data prohibited, while providing for exceptions. The process has been totally reversed, and this is important to us. By adopting this position, the European Parliament wishes to respect people's dignity, and we think that the Council should be able to agree with us on this necessity.
Mr President, Commissioner, Chairman of the Committee on Civil Liberties, Justice and Home Affairs, Mr Deprez, rapporteurs, ladies and gentlemen, this is a day for the French, and it is also my day: I would ask you to kindly excuse the unexpected absence of Rachida Dati, but it is an honour for me to participate once again in the work of your Parliament, particularly on the sensitive subjects that have just been spoken about. I would particularly like to express the gratitude of the Council Presidency to Mrs Roure and Mrs Lefrançois for the personal commitment they have demonstrated and the interest they are showing in the issues of combating terrorism and the protection of data.
With these two texts, Parliament now has a firm grip on current developments and the everyday life of European society. We need to protect our citizens from terrorist threats, and we also need to safeguard their private lives and privacy. That is political responsibility in its noblest sense. I would like to respond to several points regarding the two reports just presented.
First of all, with regard to the draft framework decision on combating terrorism, combating terrorism is a challenge for the European Union that requires the pooling of all our efforts. Mr de Kerchove, EU Counter-Terrorism Coordinator, whom I met several weeks ago, has also told this Parliament that the activity of Al-Qaeda, for example, is particularly worrying. There were 583 terrorist attacks on European soil in 2007. The framework decision you are looking at today is therefore a major legislative step forward in combating the spread of terrorist techniques.
It is unacceptable, for example, that a website can explain how to make homemade bombs with complete impunity. Today there are nearly 5 000 websites contributing to the radicalisation of young people in Europe on these issues, and the Slovenian Presidency, as you know, managed to secure an agreement on these challenges at the Justice and Home Affairs Council meeting on 18 April.
I welcome the report by Mrs Lefrançois, who has supported the Council's objective of incorporating, in the framework decision of 13 June 2002, the offences provided for in the Council of Europe Convention. Her proposals largely tie up with the amendments made by the Council during the negotiations and, as you know, discussions within the Council on this text were very lively. Clearly we are in the midst of a classic debate for all democratic societies seeking to combat terrorism effectively while respecting the fundamental rules of the rule of law and fundamental principles, such as freedom of expression, that govern all democratic life.
I would like to draw your attention to two points. Firstly, this framework decision aims to make criminal offences of three types of behaviour likely to occur before attacks are actually perpetrated: public provocation to terrorism - and I stress the word 'public', which thus excludes the regulation of private exchanges of correspondence - training for terrorism, and finally recruitment for terrorism. It would create offences for the European Union that Member States are already familiar with through the Council of Europe Convention on the Prevention of Terrorism, finalised in 2005.
The definitions of these offences have been copied word for word in the framework decision, with a few limited changes for consistency with the concepts of 'terrorist offence' and 'terrorist group' that have existed in European law since 2002; hence, Mrs Lefrançois, the term 'public provocation' instead of 'incitement', which you are proposing. The adoption of a text at European level will make it easier to control its transposition within the Member States and to apply it more quickly throughout EU territory.
The second consideration is that the Council paid particular attention to respect for fundamental rights. This concern was expressed at the round table Parliament organised on 7 April this year. The Council was very aware of the discussions that had taken place in Parliament and was careful to follow the approach adopted in the Council of Europe. Safeguard clauses were added to the initial proposal - two in particular, regarding freedom of the press and freedom of expression on the one hand, and proportionality of the criminalisation of offences defined by national law on the other.
It should also be noted that the Council did not retain the proposals aimed at introducing rules on extra-territorial jurisdiction, which your rapporteur did not approve of anyway. A concern for balance therefore motivated the Council during the negotiations, leading to a text that largely takes account of your concerns.
Moving on now to the framework decision on the protection of personal data, presented by Mrs Roure - it is a fact that there is very little, or even no regulation of so-called 'sovereign' files, particularly as regards public security, as you pointed out, Mrs Roure. However, it is in this area that it is particularly important to manage and regulate data exchanges, with the aim of protecting public freedoms. You are right: we must act quickly and effectively, while respecting the rights of those whose data are exchanged, retained and stored.
The Justice Ministers reached agreement on 8 November 2007 on a draft framework decision. As you yourself have pointed out, some of you in this Parliament would have liked to go further. The Presidency is aware of this, but the framework decision on which the Council secured unanimous agreement at the end of a debate lasting more than two years is a first step, providing the EU minimum standards for personal data within the framework of criminal cooperation, at a time when no common rules have ever existed within the framework of the third pillar. It is a compromise; that is how Europe is built, particularly in this area. It is a compromise, but that does not make it a second-rate decision. Rather, it is the best possible result today, as it fills a void and opens the way for further developments.
It is the first step towards the regulation of data exchanges for legal purposes within the framework of the European Union, the application of which can be controlled much more effectively than within the Council of Europe. The transposition and application of this framework decision could be submitted to the Justice and Home Affairs Council for evaluation, as was the case, for example, with the European arrest warrant.
Eventually, when our institutional framework has evolved - which we all hope will happen - it will be possible for infringement proceedings to be launched by the Commission, Vice-President. The question in Europe is often to know whether we are better with minimum standards that can be raised later on or whether we should stick with the status quo, which today means extremely varied standards of data protection, a lack of proper control by the European institutions, and bilateral negotiations on the exchange of data with third countries, which do not offer our citizens sufficient guarantees and can be performed without our consent. That is the case with the bilateral agreements made with the United States.
Personally, I believe it is better to go forward rather than to maintain the status quo. In our view, the framework decision is the first vital step. Furthermore, the work done by previous Presidencies has basically enabled us to find points of balance that also take account of your concerns. I will mention a few of these, Mrs Roure.
The first is that the future framework decision will indeed apply only to data exchanged between Member States, as you have pointed out, but the Member States have also made a commitment to adapt their own levels of protection. One clause you should look at is Article 27, strengthened by recital 8 of this framework decision, which invites the Commission to extend the scope of the text after a period of five years, and it could concern national data. As the Council Presidency, we do not see any drawbacks to this.
The second is that all data exchanges are subject to the proportionality principle, which means it is possible to check, on a case-by-case basis, the purpose for which the data are being transferred and whether or not the volume of data being exchanged is greater than strictly necessary.
The third is that the transfer of data to third countries is subject to important conditions and safeguards to provide an adequate level of protection. You are well aware that this provision has not gone unnoticed among some of our external partners, whose names I have mentioned. Article 14 is a bulwark that we can rely on to prevent the transfer to third countries, without our consent, of personal data we have transmitted to another Member State. It also gives us an assurance about the equivalence of the level of data protection in this other Member State.
Fourthly and finally, the Member States have made a commitment to report on their national measures to the Commission, which will present its assessment and proposals for the modification of this first framework to Parliament and the Council. Consequently, you will be fully involved in the follow-up to this framework decision.
Mr President, rapporteurs, ladies and gentlemen, the Presidency is well aware of your attachment to the respect for fundamental rights within the European Union and I would like to stress that the future group, which has brought together the six justice ministers from Germany, Portugal, Slovenia, France, the Czech Republic and Sweden, has made strengthening data protection a priority for the European Union in the coming years. It is a concern shared by all the Member States, and all the Justice Ministers supported it during the informal Council meeting on 25 July.
That is what I wished to say to Parliament, Mr President.
Vice-President of the Commission. - (FR) Mr President, obviously I welcome the President-in-Office, Mr Jouyet, and also our two rapporteurs, who have done a remarkable job. Mrs Lefrançois has reported on the proposal for the amendment of the framework decision on combating terrorism, and Mrs Roure has reported on the framework decision on the protection of personal data. Obviously I also thank the Council Presidency. The comments made by Mr Jouyet should demonstrate the Presidency's concern to bring the differing points of view closer together.
I will try to be brief, Mr President, because we are expecting a very interesting debate this morning before Parliament. First I will talk about the proposal for a framework decision on combating terrorism. As the President-in-Office quite rightly said, modern information and communication technologies play an important role in propagating the terrorist threat. The Internet, which is cheap, quick, easily accessible and reaches almost all over the world, is indeed used by terrorists.
The advantages of the Internet appreciated by law-abiding citizens are unfortunately exploited for criminal purposes. Terrorists use the Internet to spread propaganda for mobilisation and recruitment purposes, as well as instructions and online manuals for training terrorists or planning attacks. Preventing this threat is obviously a political priority. The European Union must combat modern terrorism and its new methods with the same degree of determination that it demonstrated in combating traditional terrorism.
The proposal prepared by the Commission updates the framework decision on combating terrorism and aligns it with the Council of Europe Convention on the Prevention of Terrorism by including, in the concept of terrorism, public provocation to commit terrorist offences and recruitment and training for terrorism.
The Commission is pleased with the positive reception that Mrs Lefrançois's report has received, which underlines the added value of the proposal. However, Mrs Lefrançois, you have also expressed concerns about the proposal, and the wish for a number of amendments.
I am going to try to respond briefly. Firstly, your report challenges the use of the expression 'public provocation' and you clearly indicated that you felt the term 'public incitement' was more precise. It is a fact, however, that the Commission's proposal is based on the Council of Europe Convention and very closely follows the definitions of offences in the Convention, for two reasons.
Firstly, we wanted to take account of the Council of Europe's unparalleled expertise in human rights, and the work done by the Council in drawing up the text of the Convention that we are discussing. The Convention is also based on the case law of the European Court of Human Rights as regards freedom of expression.
Secondly, the Commission wanted to make it easier for the Member States to implement both the modification of the framework decision and the Council of Europe Convention. Would different terminology not make application slightly complicated? That is the question I want to put to you.
As regards the second point raised in the report, the Commission supports your idea of incorporating into the amending text safeguard clauses on human rights equivalent to those in Article 12 of the Council of Europe Convention on the Prevention of Terrorism. Actually, Mr Jouyet, the Council's common position of 18 April 2008 already contains extra safeguard clauses parallel to those in Article 12.
I will now move on to the desire to exclude any obligation to criminalise an attempt to commit an offence. We agree on this. The Commission's proposal already guaranteed the exclusion of this obligation and the Council's common position of 18 April 2008 did so too.
What I would also like to say is that, as regards the jurisdictional rules applicable to the new offences, we largely - but not totally - agree with the modifications proposed in the report. The Commission can therefore accept the elimination of the additional jurisdictional rules it had included in its proposal.
However, the Commission does not share the report's view as regards the existing jurisdictional rules in the current framework decision, because this would be like imposing a limitation in relation to the new offences. The amendment proposed in the report removes the obligation on a Member State to pursue new offences when they are committed outside the territory of this Member State but on behalf of a legal person established on its territory, or against its institutions or population, or against a European institution with its headquarters in the Member State concerned. We are afraid that removing this obligation of pursuit by the Member State in question will limit the effectiveness of the Commission proposal because the new offences are very often transnational, particularly when they are committed via the Internet.
The Commission hopes, however, that the evolution of this dossier will above all allow the entry into force of the amended framework decision in the very near future. Updating our legislation is truly worth all our effort and I thank both Parliament and the Presidency for doing all they can to achieve this result. We do need this new tool.
I now come to the report by Mrs Roure who, in her very strong defence, has made a firm case for Parliament's wish to have a meaningful framework decision that opens the way for further progress. The framework decision must indeed promote police and judicial cooperation in criminal matters by giving it the effectiveness conferred by genuine legitimacy and by respect for fundamental rights, particularly the right to respect for private life and the right to the protection of personal data. Common rules for the processing and protection of personal data, processed with the aim of preventing and fighting crime, can help to achieve these two objectives.
Mr Jouyet, it will not surprise you to learn that the Commission is disappointed with the rather limited scope of the framework decision. We intended to go further, but I know the current Presidency largely shares this view. The text of the framework decision now covers only cross-border exchanges of personal data, and that is why we wanted to go further. Meanwhile, the processing of personal data by these authorities at national level is not being harmonised at European level. These activities will still be covered at national level by national data protection legislation. It is quite true, Mrs Roure, that the Member States have all acceded to the Council of Europe Convention 108 on data protection. Nevertheless, I am among those who think we should go further.
The subsequent evaluation of the application of the framework decision, to which Mr Jouyet referred, is obviously one way of reviewing the application of the rules in the framework decision, and also of checking that the principles of purpose limitation and proportionality, which you were quite right to mention and are essential in this area, are indeed being respected. It is true that a revision, an evaluation clause, would, in the light of the assessment made by the Member States, certainly make it possible to extend the scope of this data protection.
What is certain, and there is no need for me to insist on this, since the Presidency has just alluded to it, is that the text will be important not only for Europeans but also in our negotiations with third countries. We will be in a much stronger position, particularly in negotiations with the United States, - which I have not lost sight of - if we can lay claim to a data protection measure that truly responds to the needs and expectations of our citizens. That is why I hope the Council will push on with this dossier and we can reach agreement. This is a first step, Mr Jouyet, but this step still needs to be sufficiently significant. That is my wish.
In any case, Mr President, I will be pleased if these two proposals and two reports - which are of great interest and value as far as the Commission is concerned - enable us to reach an agreement, which I would really like to happen.
Mr President, Mr Jouyet, Commissioner, ladies and gentlemen, I am speaking in my capacity as draftsman of the opinion of the Committee on Legal Affairs for the report by the Committee on Civil Liberties, Justice and Home Affairs on this matter.
I would like to thank the Committee on Legal Affairs for the support that it gave me and to thank the rapporteur, Mrs Lefrançois and say that in conducting this task she has been open to understanding and dialogue in order to seek a consensus, which on this matter is absolutely essential.
Ladies and gentlemen, this proposal for a framework decision could be seen as unnecessary. The Council of Europe has already taken up the issue in its Convention on the Prevention of Terrorism, recognising the three types of criminal offence that the Commission includes in its proposal: public provocation to commit terrorist offences, recruitment for terrorism and training for terrorism.
However, it is just as true that it adds value, as it contains a better definition of terrorism, and is more comprehensive, as it includes a significant list of penalties.
I would like to say in all sincerity that this action by the Commission is necessary and that it is an extremely valuable contribution.
There is no need for concern about fundamental rights, and there is no conflict with freedom of expression. Ladies and gentlemen, in Spain, the terrorist group ETA is not on the European Union list of terrorist groups because of what it says, but rather for what it does, because it uses extortion, kidnapping, violence, terror and death in order to achieve its ends. This is why it is on the list; not because of what it says, but because of what it does.
In the Spanish Parliament there are pro-independence groups that speak quite legitimately, advocate independence, and are naturally not in any way pursued for doing so.
It is not about establishing crimes of opinion; it is about cooperating in using modern techniques and effectively combating terrorism.
Allow me to remind you that yesterday, in Spain, an honest person, a member of the armed forces, an officer named Juan Luis Conde, was murdered by the terrorist group ETA using the cowardly method of a car bomb.
The European Union needs to speak with one voice on this, firmly and competently. We need to be capable of establishing types of criminal offence that are not cumbersome, because if the courts consider that there are difficulties, presumption of innocence will always prevail, and we must not waste this opportunity.
ETA and all the terrorist groups in the world should know that the European Union is speaking to them with one voice, they should lose all hope, they should be certain that the democratic weight of the Union is going to fall on them and that we shall not give up until they are entirely excluded from the life of our countries.
Mr President, Commissioner, President-in-Office of the Council, we have before us today two very important reports. They are unusual for their balanced approach and because they are the outcome of broader collaboration on issues which have generally been agreed on combating terrorism, and the protection of human rights, along with personal data, of course.
Terrorism is the scourge of our age. It is hydra-headed, inhuman, barbarous and unrelenting. We therefore need to combat it by all lawful means, while always bearing in mind that human rights must not be violated. That is exactly what Mrs Lefrançois's report achieves.
What has been said is that the proposal to combat terrorism is based on the Council of Europe Convention. However, we have chosen to alter the definition of 'public provocation' so that it is legally more comprehensible in all countries. We talk about 'public incitement', which is much more in keeping with the spirit of the Convention and the aim we wish to pursue.
Our concern when discussing this report was centred on the issue of human rights. We conducted extensive discussions, settled on a form of wording and included provisions to ensure the balance that I have mentioned.
Anything extra will probably upset this balance and any attempt to further define terrorism is asking for trouble: it was no easy task for Europe to arrive at a definition. I was in the Council of Europe for three years. We tried to find a definition of terrorism and did not succeed. Now that we have arrived at this definition, there is no need to go against it.
In any case, on the issue of human rights, there is paragraph 10 of the introductory part of the proposal; it deals extensively and thoroughly with the specific rights being protected: the right of assembly and of trade unions, and all related rights. There is therefore no need for any further efforts in this direction.
To conclude, let me add that all this is in good hands. However, there is another area we should look at: we should turn our attention to the societies that nurture terrorism. We should talk to reasonable people, to the moderate elements, so that the moral support given to terrorists in these societies can be removed. We should direct our efforts, thinking, programmes and campaigns towards this.
(Applause)
Mr President, Mr Jouyet, Mr Barrot, ladies and gentlemen, after seven years of combating terrorism I believe that we are now skilled in cataloguing the risks of terrorism, its effects and its devastating consequences. I also believe that one of the most dramatic of these consequences is a loss of balance - a loss of a sense of balance in reacting to the threat of terrorism.
This balance is necessary for investigating not the superficial but the deep causes underlying this violence, and is vital for putting in place preventive and punitive policies, without abandoning the fundamental principles of our legal culture. This is a valuable but difficult balance, because it has to be translated into rules that do not leave any margin for discretion. I therefore welcome the Commission's initiative to revise the 2002 framework decision, provided that attention is paid to the very timely recommendations that have been made in the two reports we are debating today.
The first recommendation, Mr Jouyet and Mr Barrot, is that we must avoid the culture of suspicion, because basing our society on suspicion, and dreaming up integration and immigration policies drawn up on the principle of mutual mistrust would be a gift to terrorism, since terrorism's aim is above all to create divisions.
This is why, when discussing terrorist offences, and the concept of provocation - which is a concept that seems to us both general and subjective - we prefer the legally more consistent and more specific concept of public incitement. I believe that it is a less confusing and less subjective principle, and this is not a terminological issue, Mr Barrot, but a substantive issue: provocation lends itself to abuses, to excesses, it also lends itself to excessive attention to the socially emotive, which would often dictate excessive and confused reactions. All this leads us to the second risk that we must avoid: interpreting the fight against terrorism as grounds providing justification for revising, reducing and altering the scope of fundamental rights.
From these two reports we expect a clear and unequivocal signal on this point: this is the challenge which we are called upon to tackle as legislators: combining the fight against terrorism and acts that prepare the way for terrorism with respect for the Charter of Fundamental Rights, and especially freedom of expression and freedom of association, without which our cultures would return to the age of barbarism. Mr Barrot, we must tell the truth: the risk is that we will turn the fight against terrorism into a conflict between cultures or religions, that we will speak racist language; this is quite a real risk, as demonstrated by the meeting in the last few days in Cologne, with the irresponsible participation of a Member of this Parliament, Mr Borghezio. It should thus be said strongly, and said here, and said by this Parliament: fascist intolerance has nothing to do with the war on terrorism!
The valuable work done by the two reports that we are debating here also takes this approach: combating terrorism, preventing terrorism's desperate violence, but at the same time ensuring that there is the right balance between the need for safety for our citizens and their freedoms and fundamental rights. On this point, Mr President, Mr Jouyet and Mr Barrot, we call for vigilance from the Council and the Commission and we promise that this Parliament will do its utmost to work together with you.
Mr President, President-in-Office of the Council, Commission Vice-President, with their reports, Mrs Lefrançois and Mrs Roure have done a great deal of work, and I have also been delighted to have been able to work together with them as they did so. We have achieved a lot and also made a big difference. I regret that Mrs Roure's report is still stuck in the Council even though we have revised it. In this regard I feel the things Mr Jouyet spoke about are lacking somewhat, namely that we seize on topics and declare them a priority. We also heard this repeatedly and most recently from the German Council Presidency. Unfortunately, it has just not been translated into action. Parliament cannot be satisfied in the long run purely with lip service.
With regard to the report by Mrs Lefrançois: there is definitely something remarkable in this report that none of you has yet addressed. It implies that we have here one of the rare cases in which we are harmonising substantive criminal law - quite clearly beyond the field of the environment. This is something that goes way beyond what the European Union has been doing until now. In civil law we have seen it in cross-border matters. However, harmonising substantive criminal law goes much deeper than has been broached here. Hence the Commission understands perhaps why we are conducting such an intensive discussion on public provocation or incitement. 'Incitement' is a normal judicial term in every Member State. The member states of the Council of Europe decided on the term 'provocation' as a compromise. This also includes countries such as Russia.
I do not believe that we have to discuss whether we all have a common legal basis with this. I have also continued to make it clear in discussions with Mrs Lefrançois that, from my national perspective alone, I have a problem with the term 'incitement', as it is also worded here, because the fact that an incitement can be punished without there being a premeditated unlawful predicate crime is alien to our system. In that the clause allows for incitement or provocation, both these terms are at worst even a bluff. They both fail to show premeditation on the part of the perpetrator. It is solely dependent on the perception of third parties whether what someone has said could be a serious provocation to commit a terrorist offence or not. At the moment I am wondering where you draw the line between the terrorist and the irate citizen around the regulars' table who is denounced by his neighbour.
In this respect we must also touch upon the existing legal systems. I know that it is different in some respects in Spain, but this is so that it can combat home-grown terrorism. Believe me, I am thankful that I am young enough not to have lived through the bad times of the RAF in Germany, but then, too, appropriate laws were discussed. Of course countries must act exceptionally in special cases, but in the last seven years we have also seen that much of what was decided at the outset in a frenzy of activity must now be retracted. In this respect I am also glad that we have been focusing on people and fundamental rights across party lines in this report.
With regard to the Roure report, it is much more critical that the Council takes action. We must not fool ourselves with regard to the Treaty of Lisbon. We all want it to stand until the European elections in 2009, but we also know that I want never gets. We now have to try to weave this report into these discussions - particularly with regard to the talks currently being conducted by the Commission with the United States on an EU/US data protection agreement. Indeed, the two cannot be allowed to exist independently of each other. Hence I should like us not only to seize the political will, but ultimately also to take a political decision, to enable the Framework Decision on data protection to finally come into force.
The Commission and Council are striving, with an incredible amount of activity, to take action in the field of the economic protection of personal data. When we see what is happening in the United Kingdom, Germany and other Member States, where there are cases of loss or theft of personal data administered by public authorities, we have just as urgent a need for action here. This is ultimately more than ever about citizens' rights, as they are not able to prevent their government behaving in this way. With enterprises, the citizen is still able to choose a different one in case of doubt.
on behalf of the UEN Group. - Mr President, I would like to thank the President-in-Office and the Vice-President of the Commission, as well as the rapporteurs for what I consider to be very important reports.
When we discuss issues with regard to terrorism and data protection - sometimes when you look at the substance of the debate within Parliament - there appears to be a conflict taking place between those who want to give more protection to individual rights and freedoms and more protection to the general populace from the risk and threat of violence or even incitement to violence, as some of my colleagues have already mentioned. To that extent, when we move forward with regard to these proposals, we should be certain that the legislation which we are proposing, which we are amending within this Parliament, has a definitive legal basis, so that when it comes into operation it is above challenge and above rebuke. One of the difficulties we face is that, because of the framework decision, because of the legal basis - or the lack of a legal basis - with regard to certain aspects of that framework decision, we could be leaving ourselves open to being accused of being hypocritical, merely appearing to act without actually taking any decisive action.
If you look back over the history of the cooperation in judicial matters and police matters that we have instigated here within this Parliament, 90% of it has been predicated on the basis of mutual trust between the different authorities at Member State level. That has been the only effective way of finding a mechanism to move forward, because, even though you may put in agreements or decisions, unless the authorities in each Member State are willing to work with each other and exchange that information, then there can be no real meaningful cooperation or movement forward.
We have to be very careful with regard to the issue of data protection and the personal data which is collected, because many of us know that, in our own Member States, there are countless agencies, both of a national and a local level, that retain data on every single person. The biggest scare there is at the moment in the United Kingdom has been this issue of identity theft, and big concerns because computers are lost that contain information from state agencies - whether it is social welfare, defence or police agencies - personal data, information that you would never individually give out to anybody. Yet there appears to be no protection for that data.
That is why we have to be careful at this level - at European level - that we are creating a European framework decision that will allow cooperation between Member States, but which does not impose these controls on national Member States. The reason I say that is because there are greater protections available to individuals to challenge national authorities when they misuse, abuse or lose their data than would be available in this framework decision, and in many ways, if we force this framework decision on protection of data to apply to national data as well, we will undermine the rights that already exist. Because we are moving forward with a new plan at a European level, there is some leeway for a slightly more fluid response to the difficulties we are facing with regard to the protection of the data. However, to be certain for this legislation to be effective, not only must it be clear and definitive with regard to the role that it wants to carry out, but it must also have the trust of the people that it will protect them and not abuse them.
on behalf of the Verts/ALE Group. - (NL) Mr President, I am convinced that the Council genuinely wishes to improve the security of citizens and also that it sets store by civil rights. You may well welcome the present reports with enthusiasm, but if you have read them carefully you will have noticed that the conclusion we draw is totally different from your own. As a matter of fact, we believe that the proposals you have adopted are simply inadequate, and that they threaten to infringe civil rights.
How come we assess things differently? First of all, parliaments traditionally pay more attention than governments to civil rights, which constitutes a problem when it comes to decision-making. In particular, however, Parliament wants to look at the impact of these decisions on society in the longer term. Viewing the relationship between government and citizens from a historical perspective, we see that the government has the monopoly on the use of force, and citizens have fundamental rights that cannot be violated by the government unless this is necessary, effective and proportionate. Yet if too often citizens see government action that is neither necessary nor justified, their trust in and therefore cooperation with that government will wane, and then we shall really have a massive security problem in the long term. Trust is hard to gain but easy to lose.
In my opinion, the proposal on data protection fails to offer the intended protection, and the Council is on thin ice with its extension of the framework decision.
Starting with the report by Mrs Roure, I should like to thank the rapporteur most warmly for all the years she has spent steering this report through Parliament. In particular, I should like to put a series of questions to the Council. The proposal relates to police and judicial cooperation in Europe; that is, to services concerned with security. However - and the President-in-Office may be able to contradict me here - I understand that it is now specified that the Council does not consider itself bound by these proposals if essential national security interests are at stake. What interests are we talking about here, and can you give an example of a matter that would induce you to simply throw this framework decision in the bin?
Another point, which Mrs Roure herself has already broached, is that of sensitive data. There are some data I can understand the Council wanting; but can it explain to me on what kind of occasion it would stand to benefit from knowing whether a person was a trade-union member? I should like you to give me an example of when it would be useful to know whether a person was a member of the Trade Union Federation (FNV) in the Netherlands. Is this supposed to indicate recalcitrant behaviour? Under what circumstances would this be relevant, for goodness' sake? People's sex lives? If we are talking about active paedophilia, fair enough: this is a crime and can of course be recorded. For what kind of things do you actually want more information, however?
Regarding the transfer of data to third countries, I can still recall a hilarious moment during the German Presidency when a representative of the Council stated that it was sometimes indeed necessary to transfer data very quickly to Iran. He had the whole House gaping; surely he could not mean that - transferring data to Iran! I put the question now, therefore, whether that Council member will guarantee that sensitive data will not under any circumstances be transferred to Iran. Could you perhaps also give me the article number on which you base that guarantee?
Although I consider the level of protection insufficient, I do welcome the objective: better cooperation between police and judicial services at European level (this has been known to malfunction even at national level). One key word when it comes to improving this cooperation is 'trust' - here, too, it is a matter of trust. My accusation is that the Council is failing to work hard enough to increase this trust and thus also cooperation. After all, trust needs to be based on something, such as substantial data protection or rights of suspects that befit our rule of law - but you fail to deliver the goods. You have now been working on the procedural rights of suspects for my whole term of office and still nothing has emerged. In addition, where you could really help move cooperation forward, you fail to do so. Instead, you present the crude Framework Decision on combating terrorism.
Mrs Lefrançois has produced an apt report on this, for which I should like to express my warm thanks to her, too. My question remains: what problem is the Council actually trying to solve here? Incitement to violence is banned in all Member States, and that is the way it should be - but now provocation, too, is being criminalised. What constitutes 'provocation'? Someone writing that the United States is a rogue state, an axis of evil that must be combated? If that person also writes: 'those who are not for us are against us', is that provocation? If a Western man deliberately makes an anti-Islamic film with the aim of offending people, is he provoking an attack? Am I myself being provocative now?
Unclear legislation is bad legislation. You have my support for criminalising incitement to violence at European level too, but not by this means. If one compares all the language versions, it is not even clear whether it is 'provocation' or 'incitement' that is being discussed. A woman may dress provocatively, but that does not mean she is inciting rape. Article 1(1) is alarming in that respect, as it states that a person can be convicted of terrorist offences whether or not he or she directly advocates such offences. As far as my group is concerned, that is really going much too far.
on behalf of the GUE/NGL Group. - (DE) Mr President, President-in-Office of the Council, Vice-President of the Commission, owing to the short time available to me, I should like to discuss only the report by Mrs Roure. When we talk about the processing of personal data in the framework of police and judicial cooperation in criminal matters, I should like to say very clearly that I am of the opinion that we need uniform European regulations.
In recent years, several projects concerning the processing of these data have been launched, in particular the second generation Schengen Information System and the Visa Information System (VIS). These data are also relevant, however, in relation to the proposal to exchange criminal record data among Member States and even the introduction of a European PNR system. A high level of data protection is in the interest of every citizen and, in my view, can be guaranteed only by uniform regulations at EU level.
The President-in-Office has said that the present Council Decision was the best solution that could be reached. I have to tell you, President-in-Office, that I am disappointed with the Council's new proposal, as Parliament's key demands have not been taken into account, and I think it provides a level of data protection that in some respects still falls below that of Council of Europe Convention 108. Incidentally, criticism of the proposal is shared by all groups across their dividing lines, and I think that this unequivocal message should give the Council food for thought.
In particular we should ensure that the Framework Decision is also applied to national data processing; otherwise the point of the entire proposal is called into question.
I should also like to emphasise what our rapporteur, Mrs Roure, has said, namely that particularly sensitive data categories - that is, data revealing a person's ethnic origin, political opinion or religious conviction - should not be processed. If we are to allow any exceptions at all to this principle, it is essential that the approval of a relevant judicial body be obtained beforehand, for example; this data category should not simply be processed automatically.
The Council has been promising Parliament for a long time that it will adopt this Framework Decision. I think it is high time now that the Council finally kept its promise, and indeed with a Framework Decision worth the paper on which it is printed.
I support all the amendments that Parliament proposes in the report, as I think we need the highest possible level of data protection and this is not yet guaranteed by the Council Framework Decision that now exists.
on behalf of the IND/DEM Group. - Mr President, these Council decisions are part of the process of harmonising our national justice and legal systems into a common EU system. Already any EU citizen can be extradited from one EU country to another by means of a European arrest warrant with minimal safeguards. Even when a national legal system or national government knows that a gross injustice is being done, it cannot prevent it.
Under the new rules on trials in absentia, we can now be tried and sentenced in another EU state without even being aware that this has happened, and then face extradition and imprisonment. We can be fined or have our property confiscated, again without our own national legal systems or governments being able to prevent it or protect us.
Under the Lisbon Treaty a European public prosecutor is planned, with wide-ranging powers to investigate and prosecute those charged with offences against the Union's interest - aided by Europol, whose officials have immunity from prosecution for anything that they do or anything that they say in the course of their duties. And, of course, we have the European Union's own paramilitary police force, the European Gendarmerie, being constructed in Vicenza, which will have the power to cross borders to suppress civil unrest in EU Member States.
All this is being done in the name of protecting us from terrorism; but what is actually happening, of course, is the never-ending mission of the European Union to increase and entrench its own power and dominion in every area of our national lives. Terrorism is indeed a real threat, the single biggest source of which in the world today is the ideology of fundamentalist, literalist and extremist Islam. But terrorism should be combated by national governments working in cooperation with each other, not used as an excuse to increase the power of the European Union.
(NL) Mr President, it is often heard from various quarters that the fight against terrorism is threatening our freedoms - but this is a false dichotomy. Freedom of expression, freedom of the press and the right to privacy are indeed fundamental characteristics of our Western society but, as the previous speaker has just said, it is these open societies that are currently under threat from an Islamic extremism that incites terrorist acts against these values. The measures in this report are one step - but only one - in the right direction. States not only have the duty to protect their citizens against terrorism, but also must be able to take every measure to safeguard public order.
I should like to make a marginal note here, however, as many speakers on the margins of today's debate have referred to Italy. Yet the Italian Government has every right to fight illegal immigration and crime in such ways as it deems necessary, provided this is justified by objective, legitimate factors. In addition, last week's disgraceful hearing in Rome, at which a few extreme left-wing Members of this House accused the Italian carabinieri of torturing Roma children, was an insult to the Italian people and did not befit this House. I hope, therefore, that the President of the European Parliament will apologise to the Italian Government on behalf of us all.
Mr President, ladies and gentlemen, I wanted to speak at this stage because unfortunately I have to go on to participate in an interinstitutional dialogue. I apologise to Parliament and the rapporteurs for this. I just wanted to respond to the group leaders by saying, firstly, regarding the report by Mrs Lefrançois and following the speeches particularly on the distinction between 'incitement' and 'provocation', that the Council's text copies Article 5 of the Council of Europe Convention in order to prevent differences in application. We think that we should trust judges to apply this criminalisation reasonably and - as Mr de Grandes Pascual quite rightly said - taking due account of context, particularly as regards Spanish terrorism. Lastly, I would like to point out that the Council's text largely takes account, on the one hand, of the freedom of expression clause in Article 2 and on the other, of the proportionality clause in Article 14.
Regarding the report by Mrs Roure, I would like to say that I also agree with Mrs Buitenweg and Mr Alvaro: it is indeed progress to have regulation in the third pillar that opens up the right of redress. I have also heard all your demands relating to scope, particularly that of Mrs Kaufmann. France thought the same as the Commission, but we have to be realistic. We could unanimously adopt a different text. We would have liked to go further - that is what Commissioner Barrot said too - but only if the scope was extended, which would be a really good thing; I do not believe we would make this progress in the short term.
There is a compromise to be achieved, a balance to be established. I agree with Mrs Roure that this is not entirely satisfactory, but it is still progress and we must accept it for what it is. Anyway, as I said, we also have the evaluation clause. I invite the Commission, the Vice-President - and I know he will do it - to make the best possible use of this evaluation clause and the provisions on data collection that suggest we will also think about files under national sovereignty. You mentioned the inclusion of certain data appearing in this decision. Personally, I would also be glad if the inclusion of religious and sexual data were reviewed or, at the very least, if it were worded better than it currently is.
In answer to Mr Dillen, regarding the Roma: as he knows, the Roma Summit on 16 September demonstrated the commitment of the French Presidency and the Commission to the Roma issue. The Vice-President was there and we took stock of past measures, to which the Member States can commit themselves in the future to encourage the integration of the Roma into our societies; an issue which also crops up a great deal on Commissioner Špidla's social agenda.
That is all I wanted to say in response to the speeches made as part of this very exciting debate.
(DE) Mr President, Commission Vice-President, President-in-Office of the Council, a word of praise first of all to the French Council Presidency for the fact that we are discussing these subjects together, as they illustrate the balance of the challenge: overcoming a major challenge - terrorism - on the one hand, and data protection on the other. It is a shame that the President-in-Office cannot be present for the whole time. That would have been very useful for this debate.
Firstly, with regard to data protection, we have already heard many Presidencies here tell us of major and significant progress. On behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, I should like to note that our rapporteur, Mrs Roure, has the full support of the entire Parliament on this issue, as we need progress here.
Three items are of particular importance to us. I should like to emphasise specifically that we must continue to emphasise that we support the exchange of data. We know from the Schengen Information System that we can trace many criminals by exchanging data, and that exchanging data ensures success and also guarantees security. Other aspects are important, however: the right of access for citizens is particularly important to me - strengthening citizens' rights - and the scope, which has already been discussed repeatedly. Vice-President Barrot has pointed out that it is important to him to have these decisions as backing, particularly during the negotiations with the United States. I should like to add, however, that if the United States objects that this legal framework unfortunately applies only to European issues, and not at intra-European level in connection with the situation in the Member States, it will have an argument against us, as we do not even dare to implement this legal framework in full in the European Union.
With regard to the fight against terrorism, I think it is a shame that, although the Council is continually launching new approaches here, it is getting nowhere in the practical implementation of many operational measures. We all remember that it took over a year to appoint a new EU Counter-Terrorism Coordinator, Mr de Kerchove, that we acted quickly on data retention but have unfortunately seen delays in implementation, and that within Europol we still do not have a task force, a dedicated department, for this sector. We must work and fight with greater commitment in this regard, and we should be making operational progress rather than just arguing over wording.
Particularly with regard to Islamic terrorism, we are experiencing the greatest problems with converts - people who grow up in our society, become adults and then convert to the Islamic faith. We have to ask ourselves here what is going wrong in our societies and what is going wrong in the Islamic environment for these people to become radicalised. We have to consider this.
In Europe we are able to live in safety also because we have a committed police force, who are to be thanked at this point.
(ES) First of all I would like to congratulate the rapporteurs on their excellent reports, but I am mainly going to discuss the Lefrançois report.
Step by step, always through legislation, we are continuing to close in on terrorism. The Framework Decision of 2002 enabled us to establish a common definition and legal framework for terrorist offences.
The changes put forward today involve including three new offences to protect ourselves from, in response to old and new terrorist threats, and their increasing use of information technologies, including cyberterrorism. There is a long chain of terrorist acts ranging from indoctrinating and arousing fanaticism in a child to murder.
This proposed modification is restricted to public provocation to commit terrorist offences, and recruitment and training of terrorists, which now covers traditional and modern methods for sowing terror.
However, we do not distinguish between the methods, but we need to be extremely careful about drawing the line between what is unacceptable and therefore should be punished, and freedom of expression as a fundamental right.
In the case of public provocation, this line is more blurred. Therefore, intention and manifest danger are essential requirements in order for something to be described as an offence. Everything else is freedom of expression, which is protected by the Framework Decision itself, Article 6 of the EU Treaty, the Charter of Fundamental Rights and the Council of Europe Convention.
In the case of the Convention, what is lacking is that many Member States have not yet ratified it, which is doing little to help the fight against terrorism or to protect freedoms.
Neither the original Framework Decision nor the current amended version are substitutes for the Convention; rather, its ratification would strengthen European legislation, giving it added value and a more complete legal framework.
As in the Prüm Treaty and many other texts, European legislation does not distinguish between different types of terrorists; it is just as valid for use within the Union as for international terrorism.
Last year Europol recorded a total of 583 terrorist acts, 24% more than the previous year, 517 of which were by separatist groups operating in Spain and France. There were 201 arrests of people suspected of Islamist terrorist acts.
I would like to congratulate the police forces on their commendable work and their efforts to put an end to terrorism and to detain terrorists.
Mr President, unfortunately my country is back in the news. We have a long and wretched tradition of terrorism. We know that there is no place for terrorists in a democracy, but nor is there a place for those who encourage, harbour and assist terrorists. I therefore think that there is another legal concept that would complete our legislation: the criminalisation of demonstrations discrediting or humiliating the victims of terrorism or their families. It would be good to keep this in mind for the next changes to be made.
I will conclude, Mr President, by regretting that we are unable to apply Protocol 10 of the Lisbon Treaty, which would have speeded up the communitarisation of matters that are so significant and urgent in the minds of citizens.
Mr President, to start with, on a point of order, I would like to ask the presidency of this House to write to the French presidency and indicate that we find it unacceptable that the French presidency is not available for the whole duration of such an important debate.
(NL) Mr President, terrorism was not invented on 11 September 2001; it had always been there. In addition, as the previous speaker has just remarked, Europol's EU Terrorism Situation and Trend Report does indeed state that the vast majority of attacks are not committed by Islamic extremists, but by separatists, by forces on the extreme right and extreme left.
What is new since 2001, however, is that governments worldwide have been seizing on the fight against terrorism to curtail civil rights and freedoms. I am all for cooperation in the fight against criminals, and I concur fully with the words of Mr Weber, but very often measures, such as the collection of personal data, have been taken for purposes that have absolutely nothing to do with terrorism. For example, the PNR data are used in immigration control or in fighting 'ordinary' crime. In itself this is quite legitimate, but in that case let us call a spade a spade.
The solemn declarations by the Council on civil rights and privacy ring somewhat hollow when the Council is not even here and, in particular, is not prepared to implement the European Parliament's recommendations, as laid down in the Roure report, in particular. Perhaps, then, the Council should stop weeping crocodile tears over the Irish 'no'.
Finally, I have two specific questions. I should like to ask the Commission - since the Council is not here - for some information on the High Level Contact Group. After two years of negotiations behind closed doors and without a mandate, US Secretary of Homeland Security Michael Chertoff is now urging Commissioner Barrot to sign an agreement in December. I should like to know whether Commissioner Barrot will be saying 'no' on our behalf.
My second question is as follows. Negotiations are being held on behalf of the EU on a system permitting customs - in Europe, and without any explanation or restrictions - to search and confiscate laptops at the border. I should like to know what the situation is with this.
I think it is important to inform you that the French Presidency correctly notified its apologies in advance of the beginning of the debate and informed us that Mrs Dati was unable to participate in the debate because she was detained for unavoidable reasons and that Mr Jouyet, who was replacing her, was not able to stay.
Your objection remains important, however, and we will pass it on, but I must emphasise that the apologies of the French Presidency were given in advance.
(PL) Mr President, terrorism is one of the greatest threats of modern times. The 11 September attacks made us aware of that in no uncertain terms. Terrorism is based on both a psychological and a social and media effect. Hence the problem that has arisen of the endless list of questions on how to avert threats of this type, which have acquired a global dimension. The sowing of fear and terror and attacks on civil society - this is the face of terrorism.
The EU must provide its citizens with a high level of security. Particular attention needs to be given to terrorists' use of IT and communications technologies, particularly the Internet, which helps to disseminate propaganda broadcasts and training manuals. This is what we really need to be countering. Combating terrorism must become a priority for us in the EU, particularly combating its most threatening variant, Islamic terrorism, the objective of which is the absolute destruction of Western civilisation. What can we do? The choice is simple: either we annihilate terrorism, or terrorism will visit apocalypse on the world.
(DE) Mr President, ladies and gentlemen, we can hold this debate on basic principles - we have to hold it - but not without discussing a particular instrument. I am talking about what is referred to as the list of terrorist organisations. Since the judgment of the European Court of Justice of 3 September, we know that the legal assessment is perfectly clear. The system of lists of terrorist organisations of both the EU and the UN violates citizens' fundamental rights and therefore has to be reformed.
What has happened? This EU list of terrorist organisations operates in a completely grey area without any parliamentary control. It is indeed bizarre when we as Parliament hear that a meeting of the Agriculture and Fisheries Council on 15 July - bringing together politicians specialising in agriculture, forestry and rural development - adopted a new EU list of terrorist organisations without debate, and without knowing what was on it. We know that foreign policy complications result, as international law is being trampled underfoot here in a completely grey area. We want to change this, and I am asking for your support in doing so. Many thanks.
(IT) Mr President, ladies and gentlemen, I am also disappointed that the French minister has left, because he could have learned, for instance, that the information that he supplied to us is incorrect. In fact, Mrs Dührkop is correct in saying that the vast majority of terrorist attacks carried out in the European Union have an independent basis and have nothing to do with Al-Qaida, contrary to Mr Jouyet's statement.
In that case, we could have removed that suggestive equation, often put forward to us, between Islam and terrorism. This is a frequent tendency and, unfortunately, it also has its adherents in this Parliament. I am thinking of the attitude adopted by Mr Borghezio in the recent Cologne demonstration as, if this framework decision were valid, he would certainly be accused of provocation to terrorism. I would define Mr Borghezio's activities as provocation, and on behalf of the Confederal Group of the United European Left/Nordic Green Left, I would like to make a formal request for the President of Parliament to issue an official warning to Mr Borghezio.
I believe that the strategy adopted over recent years in the fight against terrorism has been a losing strategy, and has been too subordinate to US interests in the war in Iraq and in Afghanistan, in the formulation of the list of terrorist organisations, and in the restrictions placed upon the rule of law. There have been too many instances of improper handling of personal data and I believe that we must all work together - and I am just finishing now - to ensure that we do not restrict individual freedoms, to increase democratic areas and to ensure that we do not, in the name of security and the fight against terrorism, help to achieve the very goals of the terrorist organisations themselves.
(SV) Mr President, Mrs Lefrançois proposes important changes in order to safeguard confidentiality, freedom of expression and legal certainty. What should be viewed as criminal is incitement, not provocation, to commit terrorist offences. Protection of privacy must also apply to e-mail and other electronic correspondence and the basic principles of all our legislation, proportionality, necessity and non-discrimination, are emphasised.
Excellent. But, for there is a big 'but': what happened to subsidiarity? What kind of terrorism is to be dealt with at EU level? A dreadful crime of terrorism was committed in Spain last weekend, and our sympathies go out to the Spanish people, but that crime is not an EU matter. Neither was the terrorism which continued for decades in Northern Ireland. Clearly, fear of terrorism is being deliberately exploited to advance EU positions in the fields of justice and police affairs at the expense of the Member States. Subsidiarity is a fitting subject for political speeches, but does not feature in legislation.
(CS) Ladies and gentlemen, this weekend the Czech Republic's Ambassador to Pakistan became a victim of a bomb attack in that country. Yesterday, three Czech servicemen were wounded in a rocket attack in Afghanistan. These days, terrorism is having a direct impact on the citizens of my country too. There is no doubt that this is one of the most insidious and dangerous phenomena of civilisation and that we cannot give in to this cowardly and wicked evil, but must fight it. The war on terrorism must nevertheless not become an all-encompassing incantation. Despite all the bloody consequences of terrorism, everyday mistrust and fear for security cannot be placed above freedom. I therefore reject the European Commission's proposal that incitement to commit a terrorist offence should be a crime. The proposal aims to punish verbal and written addresses and thus poses a clear threat to freedom of expression and fundamental human rights. For me, as a democratic politician, this is unacceptable.
(PT) Mr President, Vice-President of the Commission, ladies and gentlemen, I shall start with the report by Mrs Roure, which I once again support in its efforts to reach a political agreement on the proposal for a Framework Decision on the protection of personal data in the framework of the third pillar that is not based on the lowest common denominator, a minimum level of data protection and serious shortcomings. I should like to reiterate my position, which I have made clear here several times before: it is essential and urgent for a legal instrument to be adopted that guarantees the protection of data in the framework of the third pillar and ensures a level of protection of personal data that is at least equivalent to the level guaranteed under the first pillar by Directive 95/46/EC.
I very much enjoyed listening to Vice-President Barrot's statements. He is tuned in to Parliament's concerns, but I regret that the Council's empty chair is a living example of the political deafness that has filtered through every presidency. I am not at all optimistic about the Council's response.
On the Lefrançois report: in 2002 we adopted a framework decision in which we harmonised the definition of 'terrorism' and the applicable penalties. Several speakers have already referred to the Internet, the new information technologies, and the advantages they bring, but also to the use criminals can make of the net. As has already been said, there are some 5 000 terrorist propaganda sites, which are tools of radicalisation and recruitment, as well as serving as a source of information on terrorist means and methods. That is why we need to amend the 2002 Directive, so as to create the necessary instruments to deal with this form of cyberterrorism. I support Mrs Lefrançois' proposals, which combine the urgency of this fight with the indispensable respect for freedom of speech and association.
Lastly, Mr President, it is very important that Member States ratify the 2005 Council of Europe Convention on the Prevention of Terrorism so as to ensure parallel implementation of both instruments, together with a more thorough and comprehensive legal regime.
(EL) Mr President, over recent years, discussion of terrorism in the European Commission and the Council has almost invariably sprung from self-evident acceptance of the protection of our fundamental rights. The almost equally inevitable consequences are perverse legislative proposals that violate these very rights.
A typical example is the proposal we are considering today, to combat terrorism on the Internet. This is based on the acknowledgement that some terrorists use the Internet to instigate terrorism, and that we must stop them.
However, the proposal concludes with the following extreme measure: to combat terrorism on the Internet, we should imprison any citizen who writes anything that could be interpreted by the police as being intended to encourage terrorism - not even 'instigate' it, mark you. Furthermore, anyone directly or indirectly supporting terrorist crimes is guilty. In other words, anyone who dares to express, verbally or in writing, a political opinion that could be interpreted as supporting terrorism is risking arrest. The proposal states elsewhere that people can be prosecuted, even if they have no intention of encouraging terrorism with their writings, simply on the grounds that their words, in the opinion of the police, had such an effect. In other words, one of the fundamental principles of criminal procedure is being completely overturned.
Fortunately, the Lefrançois report is here to restore the self-evident values of a democratic society to this crazy framework decision. It protects the freedom of the press and the contents of our e-mails from pre-emptive spying by the authorities; and it expressly states that criminalisation of any kind 'shall not have the effect of reducing or restricting ... the expression of radical, polemic or controversial views in the public debate on sensitive political questions, including terrorism.' I hope the Council will accept these self-explanatory changes.
No-one in this House underestimates the need to combat terrorism, but when the fight against it gives rise to measures that ultimately gag our democracy, then the European Parliament, quite rightly, is obliged not to endorse them.
This is because - again, one of those self-evident truths that are in danger of no longer being taken for granted in today's Europe - it is absurd to claim that we are fighting terrorism to 'protect our democracy' while proposing measures that are contrary to the fundamental principles of democracy. The moral superiority of democracy lies in the fact that there are many ways of responding and protecting it, but these certainly do not include pre-emptive monitoring of the thoughts and words of its citizens, let alone the pre-emptive gagging or criminalisation of the self-expression of those who disagree with what is self-evident to the majority.
I call on you to support the Lefrançois and Roure reports. To the Council in its absence I say, take heed.
Mr President, there are fundamental flaws in how the EC is currently proceeding in justice and home affairs, notably the lack of fully transparent and democratic law-making in the absence of the Lisbon Treaty (I too regret that Mr Jouyet showed his indifference to our views by leaving, whether he apologised or not) and, secondly, the lack of balance and respect for fundamental rights. Both are, unfortunately, fully on display here in the two measures being discussed.
The criminalising of 'public provocation to commit terrorism' - a vague term - risks casting a chilling effect on free speech when the criminal offence of incitement, which we already have, is perfectly adequate.
The other measure gives only weak protection for personal data exchanged ostensibly for law-enforcement purposes, but with massive loopholes. I can inform the House that, in the UK, the Data Retention Directive - that landmark achievement of the UK presidency three years ago - is being used to give hundreds of non-law-enforcement agencies access to personal contact details. Local councils use it to check up if parents have lied about living in the catchment area of a popular school - which might be naughty, but is not a major crime.
It is disgraceful the way that interior ministers have left a space for Europhobes like the UK Independence Party and British Conservatives to castigate the whole EU effort on cross-border crime. We know that a large majority of the European public, including in the UK, supports EU action to catch criminals and terrorists, such as through the European arrest warrant. However, UKIP and the Tories, who claim to put a high priority on law and order, give a cheery wave goodbye to any criminal who escapes across the Channel. We should not allow them to get away with their propaganda, especially because interior ministers are doing their very best to undermine public support for police cooperation by their blinkered approach which gives insufficient attention to civil liberties, be this protection from invasions of privacy or the rights of defendants.
EU Governments have stupidly allowed Mr Batten and his ilk a head of steam over the issue of recognition of judgments in absentia by their failure, led by the UK Government, to strengthen defence rights. Talk about an unholy alliance between the Europhobes and a spineless Labour Government!
Lastly, I want to ask where the justice ministers are in this whole exercise. They need to get a grip on the interior ministers' circus and start to construct a real European area of freedom, security and justice. We need the Lisbon Treaty to get transparency and democracy into this project, and quickly, before the European elections.
(PL) Listening to this debate, there are times when I get the impression that we are forgetting that the framework decision is aimed at democratic states, at EU Member States with a democracy based on firm foundations. There is therefore no urgent reason, no urgent need, to constrict the effect of the framework decision by introducing concepts like 'incitement' or 'genuine terrorist threat'. What this is is the culture of suspicion that Mr Fava was talking about, suspicion with regard to the state. Who should assess how genuine the threat has actually become? Does blood have to flow on the streets of one or another European city for us to be 100% certain that the threat linked to training, to incitement or to provocation has become genuine?
These and other safeguard clauses may be interpreted with an ill will, at the level of the courts, for example. They may end up being taken as an expression of an ideology, a false appreciation of human rights, which in this instance would undermine the effectiveness of combating terrorism. I am appealing to Member States to show more trust, not to weaken the framework decision, and to maintain convergence of the framework decision with the counter-terrorism convention drawn up among the family of nations of the Council of Europe.
(EL) Mr President, terrorism as an act is to be condemned by all Members present in this House. However, this should not lead us to make protecting our true security difficult. In reality, the choices made by the EU to stamp out these hideous crimes leave us divided and deeply uncertain.
Adopting increasingly reactionary measures confirms that we were right to disagree from the outset with the ethos of the whole enterprise, and that we are right to be concerned now about substantial protection for our citizens' freedoms. The reform proposals presented call for an even heavier investment in measures and policies that can put innocent people in the dock and bring about their conviction. On the basis of suspicion alone, they overturn the fundamental legal principle of presumed innocence.
How can public incitement or provocation constitute a crime when it does not have any consequence or lead to any action? How far-fetched can the definition of provocation be? When can it be considered public? When is it genuinely dangerous and therefore punishable?
The declaratory nature of some of the provisions on the protection of freedom of expression is not enough: what determines the implementation of the proposal is the thinking behind its definitions. These contravene Article 10 of the European Convention on Human Rights and may lead to the criminalisation of demonstrations, speeches, etc.
In our view, the EU is once again making a choice based on political expediency rather than attempting to protect citizens' real freedoms. It is trying to dispel our worries with declarative clauses that are unable to guarantee the protection of those who some wish to see as potential terrorists.
(EL) What grief, what suffering, what pain, what hate terrorism involves! Fortunately, we have been taught to hide, to protect ourselves and to hate, for such are our basic rights, and this is what they have been reduced to. However, we have not been taught a fundamental obligation: not to provoke terrorism. Terrorism is not a vice; it may be a criminal act committed in protest, and one committed in vengeance, and it is unquestionably an appalling crime: but it is not a vice. I have not seen terrorists who are perverts and who die with their victims. Terrorism is provoked. Inasmuch as it is provoked by those who provoke and make use of it, terrorism will kill.
We in Parliament must protect Europeans, but we must also protect those who are being killed in Islamabad, in Sharm el-Sheikh, and most recently in Algeria. It is now Parliament's obligation to protect those who are not to blame.
(The President cut off the speaker)
Mr President, two weeks ago the Chairman of the Muslim Council of Great Britain addressed a meeting in this building, at which he categorically rejected reciprocity between faiths and demanded that the indigenous population had an obligation to welcome newcomers, and that those newcomers had a right to remain separate. He made no reference whatsoever to weeding out the Islamic fundamentalists in his own community, despite knowing - as he must - that Muslims, and only Muslims, have the knowledge to find and stop their fanatics.
It was not Scottish rugby players who blew up the tube trains in London, nor Welsh farmers, nor even English cricketers. It was a bunch of brainwashed Muslim youngsters who were looking for 72 vestal virgins in Paradise, believing that they had a God-given right to slaughter non-believers. We are not fighting terrorism. We are fighting a war of religion, and it is about time we faced up to that distinction.
Mr President, many colleagues have made wise comments on how to strike the right balance between preventing terrorist acts and safeguarding our civil liberties, especially with respect to data storage and collection.
I would like to raise the issue of what data is being collected on our citizens and how it is stored and accessed. Let me just give one example of data collection which probably affects most colleagues in this hemicycle. We frequently travel by air and are customers of airport shops, and any purchase that we make requires the presentation of a boarding pass. While different tax rates on perfumes, alcohol and tobacco may justify this, have you ever considered why your boarding pass is needed when you purchase a newspaper?
Who needs to know whether you purchase the right-leaning Daily Telegraph or the left-leaning Libération? If it served no purpose, why would someone collect it?
Secondly, we need to increase safeguards on storage and access to data. How on earth will we convince our citizens that the sacrifices they are being asked to make with respect to their personal freedoms are justified if government agencies in Member States have mislaid massive data bases, as was the case in the United Kingdom, or even published them on the internet, as was the case of tax records in Italy?
Just these examples show why Commission and Council should listen to the LIBE Committee, which postulates - amongst others - that processing of data revealing political opinions should be prohibited and that the framework decision should also apply to national data processing.
Only with these and additional safeguards proposed by Parliament will citizens accept the collection of data. Without this, we will have a European haystack of information with bits of straw blowing around in the wind and without any hope of finding the proverbial needle, that needle which is the key piece of information that prevents a terrorist atrocity.
(DE) Mr President, ladies and gentlemen, there is no doubt at all that we have to continue fighting terrorism with every resolve. I therefore specifically welcome the fact that we are continuing to develop the necessary instruments and adapting them to the insights we have gained. One thing must be clear, however: we can win this battle only on the basis of the rule of law. Abandoning laws and morals only strengthens, not weakens, terrorism. The actions of the Bush administration have shown us this quite plainly. Europe can lead by example here.
The safety and freedom of the general public are always connected to the freedom of the individual, however. You only have to look at the Basque region, for example. People live in fear and terror, as walking the streets or visiting the wrong bar can have fatal consequences. It is our job to protect our citizens from such threats. Restrictions on other personal freedoms are occasionally necessary in order to do this. Our citizens have to be able to trust that these restrictions are also appropriate, however, and that their data are not being distributed throughout the world by the intelligence services. In short: our citizens ought not to have to open their eyes one day and discover that Orwell's visions are no longer a Utopia. That is exactly what this is about: guaranteeing the safety of life and limb without destroying privacy.
At this point I should like to thank both my colleagues, who have submitted two excellent reports here. Both make it clear that we are calling for greater efforts by the Council to protect fundamental rights, that we want greater care to be taken and better protection to be afforded when handling personal data. We shall give our full and total support to the Council for all meaningful and appropriate measures to combat terrorism.
The Socialist Group in the European Parliament will always see to it that all citizens can feel safe, whether on the street, at major events or in their home. Freedom is too precious an asset to have it destroyed, no matter by which side. We know this well enough from our own painful history in Europe.
(FR) Mr President, much has already been said, so I will not go on at length about this subject. I would simply like to draw attention to a new state of affairs: terrorism has introduced something into our society that did not previously exist. Terrorism has allowed governments and taught states to mistrust not an external invader, but all of their citizens, and that is where the difficulty in governing lies.
There is no exercise more difficult than guaranteeing security and respecting rights. From that point of view, I would like to say that the reports by Mrs Lefrançois and Mrs Roure provide an extremely balanced synthesis of the progress needed to ensure the protection of citizens and the protection of their freedom.
Arbitrating between these two necessities is something governments do not know how to do. It is not part of their tradition, and it is something they are currently learning to do bit by bit; it is certainly an honour for the European Parliament and for this chamber to be the ones putting the stamp of balance on the search for progress in these two areas: the security of citizens and the security of their freedom.
As it is, it seems to me that the framework decision, as amended by the two reports by Mrs Roure and Mrs Lefrançois, is the fruit of several years' work and is therefore extremely precious. However, this is only one step along the way. Governments have to learn how to strive for a balance between governing citizens and protecting their lives. In this respect we can play a valuable part in helping them to make the decisions required, which in my opinion they are incapable of making alone or of applying within the limits of their national borders.
(PL) Mr President, terrorist attacks like the recent attack in Islamabad clearly demonstrate that terrorism is in fact a terrifying reality. We must therefore greet any proposal to combat terrorism effectively, in other words to provide security for the nations of Europe, with satisfaction.
On the one hand the report under discussion here comes out against these objectives, by attempting to clamp down on the phenomenon of terrorism at the incitement stage, while on the other hand it alludes to the rejected Treaty of Lisbon. The objectives stated in the report and its justification are mutually exclusive. We cannot combat terrorism effectively without cutting back on or restricting certain citizens' rights. This, sadly, is the price we have to pay.
The European Union has so far not taken any steps aimed at coordinating international action and is simulating combating terrorism in a virtual-cum-verbal sphere. On the initiative of the Socialist Group in the European Parliament, a 'Committee on CIA Matters' was set up in the European Parliament, which has not succeeded in establishing anything and has merely undermined the fight against terrorism. We must cherish the hope that this time, under the pretext of protecting fundamental rights, we shall not be pushing in a similar direction.
(EL) Mr President, the proposal of the Council and the Commission, with which the report is generally in agreement, is a profoundly reactionary attack on even the most fundamental civil democratic rights and freedoms. Its aim is to strengthen the institutional framework of suppression so that it can be used to crush the people's struggles.
By introducing the new terminology of 'violent radicalisation' culminating in 'extreme ideologies', the proposal arbitrarily criminalises every form of expression, opinion, view and ideological perception calling the exploitative capitalist system into question.
In conjunction with this, an amendment to the European terrorism law adds three new crimes, all related to use of the Internet. Under this medieval institutional framework, repressive mechanisms are allowed to prohibit and punish the circulation of ideas on the pretext that they foster or incite terrorist acts. At the same time, according to the same philosophy, forms of struggle and combat that question EU policy and seek to overturn it are considered to be terrorist acts.
The people must respond with disobedience and unruliness rather than accept these reactionary laws.
(PL) Mr President, we are talking today about the form of the Council framework decision in respect of the protection of personal data processed as part of police and court cooperation in criminal cases. This is a very important matter that requires profound analysis. Right at the start of the report, however, there is a reference to the Treaty of Lisbon and the changes its entry into effect will bring about. May I remind you that, following the Irish referendum, this Treaty is surely defunct, and it is not right to try to tweak things in this way. The Parliamentary amendments proposed in the report will lead to even greater harmonisation than is proposed by the Commission. My view is that we should leave it to the Member States to come up with more detailed definitions at national level and not spell everything out in Brussels, and this goes for personal data protection too.
(EL) Mr President, let me begin by congratulating the two fellow Members who drew up the reports we are discussing today. Combating terrorism is unquestionably the common, self-evident aim of us all. Nonetheless, our legal set-up requires individual rights and personal data to be protected.
Thus when it is a matter of Council interference in individual rights, I object completely. However, let me focus our attention on another fact. The numerous leaks of great amounts of personal data in several Member States have convinced me, so far, that the protection of such data is ineffective.
Need I remind you of the incidents in the United Kingdom that obliged none other than the Prime Minister, Gordon Brown, to apologise to his citizens? Should I remind you that in the United Kingdom, according to a report, half the country's population runs the risk of forgery and bank fraud? Need I remind you that there have already been cases in Germany, too, that are forcing the government to take strict measures? I am sure that in other countries, too, there will be similar incidents that I am not aware of.
Thus in view of such occurrences, I am very reluctant to accept the transfer of personal data from one country to another. I fear that the only result achieved by this procedure will be exactly what the terrorists are aiming for: a reduction in the trust citizens should have in the state. This must be avoided.
(PL) Mr President, the law does not define terrorism, but we all nevertheless know what this phenomenon is based on. Thousands of Europeans have experienced for themselves the atrocities perpetrated by terrorists. We wish to have a society that is free from the mental contagion that is terror. This is why we must arm ourselves. We must arm ourselves against this phenomenon, but we must do so wisely and effectively. We must combat terrorism, but not according to the retaliatory, albeit biblical, principle of 'an eye for an eye, a tooth for a tooth'. We are a democratic society, and we have inscribed values on the EU's standards in which we profoundly believe - these are fundamental rights, respect for human dignity and protection of privacy, which includes personal data. I therefore thank the rapporteurs for their work.
I am pleased to see the proposal for amendments to the Commission's conclusions, but at the same time I would like to appeal for efficient and harmonised actions that offer everyone protection against terrorist propaganda and agitation, especially our children and young people. These individuals, who are most susceptible because they are young, open and trusting, must be protected from the dangerous texts that are being spread via the Internet and other media, often specifically under the banner of freedom of speech.
Incitement is a good word to define such actions, but it is not enough to write it into the framework decision. We need to set up mechanisms, we need to create an efficient European system and good procedures that will enable what we are today calling a crime to be wisely enforced. Without such tools, without a common policy on this, we shall not achieve the success we so desire.
(PL) The debate on what to do about terrorism is becoming increasingly pressing, especially in the light of the tragic events in Pakistan and Spain in recent days. The European Union, which has chosen as its objective to provide citizens with a high level of security and justice, is currently facing new challenges and threats because of the development of information and communications technologies, including the Internet. The appearance of new methods used by terrorists, such as the creation of thousands of websites used for terrorist propaganda, demands a firm response from the European Union.
I support the position taken by the rapporteur, Mrs Lefrançois, that the crucial thing is to establish an appropriate legal framework for cyberterrorism with simultaneous protection of the fundamental freedoms and rights of EU citizens as guaranteed in the Charter of Fundamental Rights. Moreover, in my view it is essential that all Member States ratify the Council of Europe's Convention on the Prevention of Terrorism.
(IT) Mr President, ladies and gentlemen, the European Parliament defends freedom of speech throughout Europe - including in Cologne, since Cologne is part of Europe - for anyone who wants to speak out against fundamentalism and Islamic totalitarianism, whose ideological basis is not Islam, but the fundamentalist Islam of terrorism.
So enough of censorship - let us defend that right!
Here there are attempts to do furtive deals and defend the right to liberty by giving the opportunity to anyone who wishes to to speak in the mosques in favour of terrorism; if they include a few words against racism and xenophobia, we can no longer censure them, and we cannot prevent them from spreading their propaganda. We have been prevented from speaking and that is why I am gagging myself!
Thank you, Mr Borghezio; I think, or rather, I deduce from your decision to gag yourself that we have reached the end of your speech.
(IT) Mr President, ladies and gentlemen, as usual, the reports attempt to combine data protection with the prevention of terrorism. Of course, we all wish to step up the fight and win the war on terrorism, but frankly I wonder if, since we have both these aims, what we are debating will - as with all compromises - end up toning down the scope of the initiatives. Well, police cooperation and protection of individual rights are not infrequently antithetical, but here they manage to find a reasonable balance.
What is certain, however, is that citizens of the EU are harassed by continuous, not to say suffocating, restrictions on their privacy, and likewise it is certain that this is totally useless in protecting us from terrorists. In fact, regardless of the global controls on the communications and movements of persons, terrorists continue to make converts and to sow death. Unfortunately, our initiatives do not reach as far as the criminal hand of a certain Islamic radicalism, and so we ought perhaps to take a different approach to combating it.
(DE) Mr President, ladies and gentlemen, the previous speaker has, I believe, wrongly made a connection here. What happened in Cologne was not about banning speeches against fundamentalism or speeches by democrats, but the imminent threat to citizens. These were right-wing extremists, and their behaviour in public was such as to jeopardise public safety. This is something else entirely and cannot be confused, not even for effect here in Parliament - I find this extremely irritating.
Secondly, the fact that we have agreed on taking action against terrorism here in Parliament is prudent, right and urgently necessary. Since this is always difficult to balance with data protection, every single decision is insanely difficult for every individual here in Parliament. However, it is true, of course, that when we see things such as what happened at the Marriott Hotel in Islamabad, or what is happening again now in Spain, when we are constantly being confronted with violence of this kind - and we all know that what these murderers are planning is being planned via modern information channels and then being processed via media using modern information and communication technologies - no other path remains for us either. The Commission was right to propose that we endeavour to come to Europe-wide agreements on this.
It is a difficult balancing act and will remain so. First and foremost, however, we have a duty to protect human lives. To put it bluntly, what use is data protection if people then die? Therefore, it is right that we simply take a good look here at modern information technologies in relation to the recruitment, financing and implementation of attacks and the glorification of attacks and come to agreements on how to combat them across Europe, and also supplement national regulations on this with European arrangements and agreements. This is our imperative duty. Action needs to be taken here. It is also, ultimately, a positive advertisement for Europe that we are in a position to resolve such important issues, even if the individual decisions are by no means easy.
(DE) Mr President, I should first of all like to take the opportunity to offer my warm congratulations to the rapporteurs, Mrs Lefrançois and Mrs Roure, as they have achieved something in their reports that, in my view, is of very particular significance. Every time terrorism comes up, we have to take great care that we are not serving the aims of the terrorists with the laws we enact, specifically in taking these instruments to our society, which is based on equality, freedom and the rule of law, as this will probably mean they have actually achieved their goal, and none of us wants that.
It is therefore immensely important to me that there will be substantial restrictions on the transfer of data, that sensitive data may be passed on only in very tightly regulated exceptional cases, and that very strict limits can be imposed on the transfer of data to third countries.
In addition, I am of the opinion that the word 'provocation' is wrong. It is not appropriate for our constitutional system, and the term 'incitement' would certainly have been better. In the same way, it is important to ensure there is freedom of the press, freedom of expression, privacy of correspondence and secrecy of telecommunications.
All I can do now is appeal for this all to happen. If we had had the Treaty of Lisbon, I would not now need to be making this appeal, as we would be using the codecision procedure. It is good to see, however, that this has exposed those Members up there at the back on the far right who have cursed the Treaty of Lisbon. They want fewer citizens' rights, they want less data protection, they want less freedom and they want a weaker Parliament. I am sure the electorate will have recognised this next time around.
Mr President, I naturally support the reports but I find discussing the European Union's combat against terrorism rather strange at this point in time as the presidency has seriously undermined this combat by fixing the People's Mojahedin of Iran to the EU blacklist of terrorist organisations, against the ruling of the European Court of Justice, the European Court of First Instance and the Proscribed Organisations Appeal Commission of the United Kingdom.
It has emerged that the previous decision to blacklist the PMOI has allegedly been the result of shady diplomatic bargaining incited by petty national interests.
The European Union cannot continue deviating from the rule of law and therefore I call on my colleagues to join the newly-formed European committee for justice under the leadership of Vice-President Alejo Vidal-Quadras calling for the immediate removal of the PMOI from the blacklist.
Mr President, our open democratic societies are a strength, but their very openness can be exploited to become a vulnerability. It is this aspect which we are discussing today. Of course, security is not just some technical process. Security and liberty are complementary, and our strongest protection is a united, cohesive society in each of our nations, based on shared democratic values and mutual trust.
However, in recent years, our institutions and traditional values have been under constant assault from within and without. At the same time, we have seen the growth of subcultures within our own societies that are scornful of our liberal values, deliberately seeking to establish alternative political and legal structures, sometimes through the use of violence, and sheltering behind our complex and generous legal systems and our liberal view of human rights.
The EU often has not helped. Unfortunately, it sees every crisis as an opportunity to extend its own powers and rarely asks whether its actions in one area are having a detrimental effect in another. I question, for example, the open-border policy, the lax approach to asylum and immigration and the attempts to introduce the Charter of Fundamental Rights onto the statute book.
While I am sure we all wish to find ways of combating the threat of terrorism, I am not at all clear why the EU feels it necessary, with its framework decision, to duplicate action that has already been taken in the Council of Europe.
All EU Member States are members of that body, along with 19 other states, and presumably they will already have legislated appropriately. There is, however, an area of Council of Europe competence which would benefit from review, and I refer to the European Convention on Human Rights (ECHR). This is a convention that was drawn up in very different circumstances, over 50 years ago. Its judicial interpretation often creates an obstacle to the deportation of terrorists from our countries. If we want to do something useful, perhaps we could agree that it would be useful to have a fresh look at the ECHR.
(ET) Ladies and gentlemen, personal data is sensitive information which must be handled extremely carefully. There must be no gaps in data protection; it must work properly. That is precisely the aim of the amendments tabled by the rapporteur to the proposal for the draft Council Framework Decision on the protection of personal data processed in the framework of police and judicial cooperation in criminal matters. I also congratulate the rapporteur on the work he has done.
The Framework Decision will have a considerable impact on one of the basic rights of European Union citizens: the right to privacy. Since the European Parliament has always resolutely supported a strong, protective Framework Decision which would make a high level of data protection possible, the Council should give serious consideration to Parliament's amendments. Exchange of personal data should be regulated by a standard code of practice which is easy to understand; its role must be to provide reliable protection which guarantees respect for people's basic rights.
Paramount importance must be given to how personal data are in fact to be used. The processing of personal data which reveal a person's racial or ethnic background, political views, religious or philosophical convictions, membership of professional bodies, state of health or sexuality must be regulated as strictly as pharmacies are. It must not be restricted only by a clause saying that it is permitted when essential and that safeguards are sufficiently guaranteed - this is too general, exceptions must be spelled out. Access to personal data and disclosure of such data must take place within the law, security must be fully guaranteed. To that end we need a watertight, specific, protective Framework Decision and a control system. Our role is to safeguard our citizens' basic rights and at the same time to discourage terrorism. Let us do both with utmost care.
(SV) Mr President, Commissioner, let me thank the rapporteurs for an excellent piece of work which has significantly improved the Commission's proposals. I have previously had difficulty in supporting reports dealing with terrorism, despite the fact that I seriously regard terrorism as one of the most important tests of the Union's credibility and capacity for solidarity and shared responsibility. With all due respect for fellow Members from Member States which are afflicted by the madness of terrorism, I have to say that our duty to ensure that democracy is never defended by undemocratic means is paramount. The rule of law must be upheld, along with respect for the privacy of citizens.
The Commission's woolly formulations on the criminalisation of public provocation, alongside other proposals to extend the coverage to utterances excusing terrorism, are so broad and open to interpretation as to risk bringing the purpose of the legislation - to achieve a common level of protection throughout the Union - seriously into disrepute. The fight against terrorism must be conducted on a common basis, but with respect for the Union's various legal traditions and standards and, not least, with respect for democratic traditions and values.
(IT) Mr President, Commissioner, ladies and gentlemen, this morning many have spoken here about the war on terrorism, and have gone on to say that it is difficult to wage war on something that is not a concrete entity, does not have an army and does not have a territory, but is simply a tactic.
This strange war has not been won, and it will certainly be difficult to win it, but there have been some positive results, such as the mere fact that the United States has not suffered any more attacks since 11 September. These successes, however, have come at a price, and I share the concern of Mrs Lefrançois, who considers the dividing line between freedom of speech and law-breaking to be sometimes rather blurred, and can see the risk that efforts to increase the security of European citizens will in practice result in restrictions on those citizens' rights and freedoms.
It is very difficult to find the balance between these two requirements, partly because we are in unknown territory: terrorism is too recent a phenomenon for us to be able to rely on precedents, or to have experience from which to learn. There is no doubt that in the name of the war on terrorism illegal acts have been carried out, chiefly by that country which has done most to fight against terrorism, including in our interests - namely, the United States. This is because there is a price to be paid for keeping terrorism in check, and that is the restriction of civil liberties.
On the other hand, it is easy not to make any mistakes when one does little or nothing. Hence, in the European Union, if we want to ensure that we have a more secure future, we must do more; we must improve coordination of action by Member States and the initiatives taken by the secret services and, above all, we must not leave the United States to bear the burden of this responsibility alone. If we do this, we will perhaps be able to try to make our principles prevail, as well as our ideas about that blurred line between citizens' security and breaches of human rights.
(RO) Cooperation between EU institutions in the fight against terrorism must work perfectly, especially as this phenomenon has intensified. Terrorism has become the main enemy of stability and world peace. If we think of the events of September 11 or the ones in Madrid and London a few years ago, we have the perfect depiction of terror, fear, and suffering.
In order to safeguard the security of citizens, we need to take urgent action in the fight against terrorism, in close cooperation with local and regional authorities. No element in the framework decision can be construed as a reduction of or constraint on fundamental rights and liberties, such as the freedom of expression, of association, or of assembly. The expression of radical, polemical or controversial opinions concerning sensitive political issues, terrorism included, does not fall within the scope of the framework decision. As long as we keep a balance between respect for liberties and protecting the security of citizens, any initiative should be welcomed.
(SL) The two reports on the framework decisions form two further pieces in the jigsaw of a broad range of regulations, directives and other documents relating to the fight against terrorism. I support both reports because I believe we need both framework decisions and because a reasonable balance has been struck between measures to ensure security and freedom of the individual. I consider that in future the Commission and Council need to pay greater attention to the following issues.
Firstly, the burgeoning growth in anti-terrorism laws and the provision of greater transparency in such laws. In this regard too, we have unnecessary and impractical laws or provisions in them which need to be rethought or repealed after assessment.
Secondly, the applicability of laws and thus the effective combating of terrorism do not depend solely on sound legislation but also on effective cooperation between the Member States and their police and security services. Here we have not yet achieved the proper level of cooperation.
We need to examine and compare the control mechanisms available to the European Union and the Member States. We need to pay particular attention to cases of database loss or misuse, and there should also be a mutual exchange of information on this matter between the Member States.
Finally, we need to do more to raise public awareness to make it easier for people to understand why certain measures are necessary.
Congratulations on both reports.
(BG) Regrettably, the latest developments in Pakistan come as further categorical evidence of the timeliness of today's discussion. This discussion must provide a clear and categorical answer to two questions of principle: in the first place, whether we have really done enough by the proposed document to help the fight against crime, and in the second place, whether in doing so we have respected human rights and have provided adequate protection to our citizens' personal data. During its long history, this document has seen a lot of controversy and has undergone a lot of changes, and I would like to give special credit to the rapporteurs for the fine work they have done to achieve, ultimately, in a consensual and balanced text.
Particular attention should be paid to the amendments proposed in Mrs Roure's report, which require collection of personal data for lawful purposes and observance of Convention 108, as well as mandatory informing the data subject of the purposes for which the data concerning him are being processed. Nevertheless, some provisions proposed by the Council give reason for concern. I entirely back Mrs Roure's proposal to drop Article 1, paragraph 1 of the Council Proposal, which practically exempts cases of national security from the effect of the present Framework Decision. I am convinced that if this provision is kept, the legislative decision on which we will take a vote within hours will make it possible to circumvent the law and even to abuse it because "national security” is an all too general notion and lends itself to various interpretations. Recently, for example, there was a case in Bulgaria in which unauthorised retrieval of data, personal data, from the National Health Insurance Fund was attempted, and this attempt was frustrated only by the prompt action taken by the management of the Fund.
The control functions, the powers of the national supervisory authorities and of the European Data Protection Supervisor, must be augmented. Unfortunately, the analysis shows that these authorities are rather and quite often used only for observance of the specific provisions of the law but actually do not possess any sanctioning or investigating functions. An increase of these functions must be recommended to the Member States of the European Union.
(DE) Mr President, Commissioner, I should like to discuss the second report first of all, namely the Framework Decision on combating terrorism. We know that actions to combat terrorism are needed, as it is a fact that there are over 300 Al-Qaeda initiatives within the European Union and over 500 websites available, which even contain instructions on how to make bombs. This is clear, and I believe that it is necessary to try to maintain a balance; that is, to protect fundamental freedoms but also, on the other hand, to take every conceivable measure to prevent deadly terrorist activities.
I should like to highlight one point here. I believe that the European Parliament would be making a crucial mistake if it were to amend the concepts and replace 'public provocation to commit a terrorist offence' with 'incitement'. This is for the very simple reason that proof of incitement cannot be produced until people have already died - but then it is too late. Nobody would be able to understand or accept this. If, however, public provocation is included in this legal act, there is the possibility of intervening if general disobedience to a law is provoked or action is provoked that is punishable in relation to terrorist activity.
This means there is the opportunity to save lives before a terrorist act is committed. I would regret it, therefore, if Parliament were to take the wrong path here and amend these concepts - for the further reason that the Council of Europe has laid down that the concept of public provocation should exist. If I have understood correctly, the Council and Commission are also of this opinion, to which we should be subscribing - and this is an appeal to you all - and leaving the term 'public provocation' in, as this enables lives to be saved before terrorist activities take place.
(PL) Mr President, I would like to begin by thanking Mrs Roure for drawing up her report on the protection of personal data processed in the framework of police and judicial cooperation in criminal matters.
There is no question that the swift adoption of a framework decision on personal data protection in the third pillar will help to protect the personal data, private life and fundamental rights of all citizens of the Member States. This matter is a priority for us socialists. This is not just because the current legal solutions in this area are inadequate; it is most importantly because of its significance for everyone living in the EU.
It is my view that the legal act drawn up previously by the Council contained too many gaps. It guaranteed protection only to a minimal and certainly not an adequate extent. Because of this, I fully support the rapporteur's proposed amendments to the Council's draft, with which we were not satisfied, particularly those relating to the protection of data relating to DNA, health or the sexual orientation of citizens. All data relating to personal and sensitive spheres of life such as racial and ethnic origin or information relating to religious convictions or world views require special protection and their processing should be admissible only in exceptional situations that are precisely defined in the law, and with the consent of a court.
It is also of exceptional importance that the rapporteur has taken the trouble to regulate the problem of data protection when the data are further processed, passed to third countries or passed to private entities, because it is precisely at these stages that abuse most commonly occurs.
What we need is a precise framework decision that will protect data to an extent that is at least on a level with that guaranteed in the first pillar by the 1995 Directive and Convention 108.
Mr President, I sometimes fear that the fact that this House so frequently debates terrorism reflects a worrying absence of consensus on our response to it. Surely the terrorist atrocities perpetrated over decades around the world, including the recent bomb attack in Islamabad, should have opened our eyes to its true, evil nature and the need to stand resolutely and unequivocally against the existential threat it poses to western democracy and way of life.
I welcome, therefore, EU countries working together to define and inflict heavy criminal penalties on those who incite terrorism. I remember the demonstrations in London that coincided with the publication of cartoons in Denmark depicting the prophet Mohammed. We, of course, are proud in Europe of our rights to free speech and expression, and protesters carrying placards calling for the beheading of those who insult Islam clearly crossed the boundary between free speech and hate speech inciting violence.
In the UK we have recently been debating limits on pre-trial detention without charge on suspicion of involvement in terrorism. I am personally of the opinion that we need to give the police and security services the resources they need to protect our citizens, subject, of course, to rigid legal safeguards.
That is certainly what most people in my country and the rest of Europe want, according to opinion polls. Furthermore, with regard to data retention, I am often dismayed at the way this House takes such an absolutist rather than a balanced approach to civil liberties. Again, provided there are clear safeguarding rules in place on how the information is shared, we need to support our law enforcement authorities.
Finally, the EU should place Hezbollah on the list of proscribed terrorist organisations. Not to have done so in the past in the face of prima facie evidence demonstrates an apparent lack of EU resolve that is giving succour to those who would destroy our way of life in a democracy.
Mr President, information exchange between our Member State police forces is essential to combat terrorist threats and indeed prevents atrocities. Many atrocities have been prevented by such exchanges on my own island of Ireland.
For a long time Ireland and the UK were reluctant to do so due to deep-seated distrust. The consequences were horrific. It would be no surprise, therefore, that I broadly support information exchange. However, I am concerned, as are my colleagues, that the Council's revised proposals bear insufficient protection for personal data as outlined in Martine Roure's report. We will not defeat the likes of ETA and the IRA and others who despise democracy and human rights by undermining our democratic norms ourselves.
I appeal, therefore, to the Commission and Council to take seriously our concerns as directly-elected politicians. It is essential that the progress of the European Union is not blocked and that we avoid giving the impression that the EU can act beyond the law of Member States. I had hoped we could have dealt with these matters under Lisbon's new codecision procedures. Unfortunately that is not possible right now, but we must continue to work to enhance the legitimacy of this Parliament and the European Union. We will not do so if we undermine personal rights.
Mr President, I welcome this report. I want to say at the outset that I strongly support the fight against terrorism, and I have spent all my political life opposing IRA and Loyalist terrorism in Ireland, so please take that as stated.
But we must ensure that we have sufficient checks and balances to protect citizens from state terrorism or abuse of data by the state, the Union, or by journalists, organisations, individuals, or agencies for that matter, those who steal or otherwise come into possession of information which is private and confidential.
The cure must not become worse than the disease. The storage and disposal of such data is a crucial part of this safeguard. Any attempt at embarrassing individuals or any form of attempted blackmail - be it political, financial or otherwise - should be a particular offence and should be strongly condemned by all right-thinking people.
The disposal of this data is often left to the private sector to destroy after a certain period of time has passed by. I, for one, am not satisfied that the private sector, in particular - or, for that matter, the public sector - have in place sufficient safeguards for the destruction of data which is no longer needed in the fight against terrorism. I believe there should be the severest penalties for those who do not protect private information and leave this open to abuse and misinterpretation, whether those persons are in the public or private sector, and I urge the Commission to take this into account. Our job as parliamentarians is to ensure that democracy can survive. We must, therefore, ensure that we have all the tools we need to fight terrorism tooth and nail, but that does not mean we can be careless with the reputations, the confidentiality or the privacy of our citizens, and I urge the Commission to take that into account.
(CS) Ladies and gentlemen, terrorism represents one of the most serious threats to democracy and to economic and social development in Europe and throughout the world. Modern information and communication technologies unfortunately play a significant role in the propagation of the terrorist threat. The cheap, fast, easily accessible and globally available internet is often misused by terrorists to disseminate terrorist information and to recruit new members and sympathisers. I therefore welcome the Council Framework Decision amending Framework Decision 2002/475/JHA on combating terrorism, among other things because it includes the criminal offences of incitement to commit terrorist offences, recruitment for terrorism and training for terrorism. I welcome this amendment because I am convinced that it is essential to find an international response to the international threat of terrorism. No single EU Member State can handle this problem on its own. There is a need for coordinated efforts by all Member States. In a democracy, in the democratic Union of European states, however, the fight against terrorism must be conducted within the framework of a democratic rule of law, given human and civil rights. I therefore support the amendments proposed by our two rapporteurs on the strengthening of just these elements. In conclusion, I should like to urge all those involved, the Council, the Commission and Parliament, towards the rapid adoption of the compromise proposal.
(RO) In the third millennium, the beauty of the global village is being threatened by global terrorism. Since individual countries, owing to the principle of subsidiarity, can control only 10-15% of cyberspace, the rest being the concern of private entities and families, we believe that a global approach is required for the first time, and the response to global terrorism should be a new concept, "Global care of the global village”. Through such an approach and through a strategy for the protection of global cyberspace, the European Union will prove its preoccupation with world security as well as with its own security.
Mr President, in spite of its horrible consequences, international terrorism is still, sadly, a controversial subject. We want protection, but we protest at the cost and distress to authorities when they propose to implement measures to that effect. We deplore the terrorist attacks, but we protest at the limitations to the full exercise of our rights, in spite of the fact that we know very well that the perpetrators are abusing our democratic system.
Ideally any limitation of our rights should be compensated by a corresponding increase in our security in the face of terrorist attacks. Equally, we tend to resist legislative uniformisation against terrorism, although we know that the consequences are similarly destructive. Furthermore, attacks might increase in frequency when the punishment is milder.
Therefore, to have an effective protection against terrorism, perhaps we should make up our minds and reconcile first these conflicting views.
Mr President, hardly a day goes by without a terrorist act. Terrorism is a fulminant infection in the body of our society. Like any infection, if left untreated, it will keep spreading until it incapacitates, or even kills, the patient.
Drastic measures are called for. Some of those measures are controversial and undoubtedly infringe somewhat on personal freedoms but, on balance, they are necessary. In an ideal world, strict personal data protection is paramount but, in a terrorism-sick world, concessions must unfortunately be made. Exceptional circumstances call for exceptional measures.
I feel that this is the spirit in which we must look at decisions on combating terrorism. If we absolutely have to choose between some minor compromises on personal liberties and a much more effective way of fighting terrorism, it is my opinion that we should choose the latter. I conclude with the following question: if promoting certain atrocious crimes like paedophilia on the internet is a crime - and rightly so - why should it not be so for promoting terrorism?
(IT) Mr President, ladies and gentlemen, on behalf of pensioners and the pensioners' party which sent me here to the European Parliament, I would like to express our view on how to combat terrorism: the financial funds of the European Parliament and Europe ought to go in greater measure towards alleviating the sufferings of the people from whom the terrorists receive the greatest assistance. These funds must be controlled, so that they are used for the benefit of the people and not for the illegitimate interests of certain corrupt leaders. Therefore, I believe they should be used for the 'Marshall Plan' proposed by Silvio Berlusconi, Italy's prime minister, to aid the people of Palestine.
(RO) I would refer to Mrs. Roure's report. The right to the protection of personal data is a fundamental right. Those citizens whose data are being processed have rights which must be respected both at national level and at EU level. There are numerous EU regulations and directives which require an exchange of information concerning the offences committed by European citizens in a Member State other than their state of residence. Cases in point are the Regulation on access to the road freight business, or the Directive facilitating cross-border enforcement in the field of road safety. All these European regulations require the set-up of information systems capable of relaying notifications and information between the Member States.
All the corresponding IT systems must include a public component as well as a secure component containing data about offences committed in Member States; the latter should be accessible only to the relevant institutions, and only in compliance with personal data protection regulations.
Mr President, having seen further savage terrorism in recent days in Pakistan, Spain and Jerusalem and, in my own country, several renewed IRA terrorist attempts, none of us can be complacent about the vile scourge of terrorism. However, it is naive to think that there is a pan-European panacea. Yes, we need effective extradition and, yes, we need effective cooperation, but legislation so harmonised as to reduce it to the lowest common denominator is more of a hindrance than a help.
First and foremost these are matters for national decision. The United Kingdom, for example, is attempting to provide for 42-day detention, which is more than I think is necessary, but London, not Brussels, has the right to make that decision.
Under the approach in these proposals, we would soon strip away that discretion from Member States. That might suit the EU's expansionist agenda, but it will not defeat terrorism.
(RO) As a representative of Romanian citizens, I believe that it is extremely important that the European Parliament takes part in the decision-making process concerning the protection of personal data collected in the context of law enforcement. We should take into account that the European citizens' right to data protection is fundamental; but at the same time the institutions involved in the fight against terrorism and crime must have access to such information.
This report plays a particularly important role in the creation of the legal framework laying down the quality, definition and characteristics of personal data and their transfer to third states or individuals. I commend the provision stating that data should be kept no longer than necessary, and Member States are called upon to put into place the procedural and technical measures meant to enforce these limitations.
(ES) Mr President, I would like to congratulate my colleagues, Mrs Lefrançois and Mrs Roure, on their reports, but also to take this opportunity to say that the French police have just arrested a major terrorist, and I therefore congratulate the French Government and the French police. I think that the political authorities in all countries should cooperate with our police, our judges and our governments.
Mr President, I would first like to congratulate the European Parliament as a whole on the high standard of this debate. The European Parliament is indeed legitimately awaiting the ratification of the Treaty of Lisbon, but it has demonstrated maturity this morning by producing a very large majority in support of your two reports - the report by Mrs Lefrançois and the report by Mrs Roure. These two reports seek to find the right balance between collective protection against terrorism, which we need to guarantee for our citizens, and individual protection of our freedoms. I believe it is there, in this dual balance, that we have to seek the right solutions.
Mr President, I will very briefly sum up the discussion. I will first go back to the report by Mrs Lefrançois on combating terrorism. I would just like to say that although freedom of expression, including the right of criticism, is one of the fundamental pillars on which the European Union is built, incitement to racial hatred cannot be considered acceptable under the pretext of freedom of expression. Racist discourse is an abuse of freedom of expression and cannot be tolerated.
Next, I would like to remind you that the Commission's proposal was drawn up on the basis of an in-depth impact assessment. Many consultations were held, and the Commission's proposal is indeed based on the Council of Europe Convention for the Prevention of Terrorism and we have tried to follow the balanced formulation of offences in the Convention.
If Mrs Lefrançois and the many MEPs who have come out in support of the term 'incitement' will allow me, I would like just like to spend a couple of minutes defending the term 'provocation'. The advantage of the term 'provocation' is that it is new. That is why the Council of Europe used it; its newness means it can have a common and precise definition in the European Union. Provocation is not a concept open to interpretation. I believe it can be properly identified through case law. What is correct is that we want to avoid any kind of terrorist attack actually occurring while criminalising those who, mainly through what they have said, have called for such an attack even if one did not take place, and that is where the problem lies. I will leave it to the wisdom of the dialogue between the Council and Parliament, however, to find a solution.
I would also like to say that Article 1(2) of the current text of the framework decision contains a human rights safeguard clause that concerns - I think Mrs Lefrançois agrees - the whole framework decision.
Lastly, Mr President, I would like to emphasise the value of placing this action to combat terrorism within the integrated institutional framework of the European Union. By inserting this text into European law, we have a guarantee of its efficacy. For specific acts, it will give us a uniform legal framework regarding the nature and level of criminal sanctions and jurisdictional rules. Consequently, it will be possible to apply the European Union's cooperation mechanisms referred to in the 2002 framework decision.
To sum up, Mr President, while thanking the rapporteur and Parliament again for all the work they have done over the last two years on this important matter, I would like to hope that a decision will now be taken quickly in view of all the work done and the need - as many of you have underlined - to effectively combat terrorism.
Now I come to the second text, which is inseparable from the first, and I think it was a good idea of Parliament to link them together, demanding data protection and protection of personal freedom at the same time. My thanks, of course, go to Mrs Roure, who has defended this balance, and data protection, so energetically. It was indeed important for this text to come at the same time as the text on combating terrorism, so that the forces of law and order could have specific rules on data protection in the near future. As I have said, and I do not want to overstate this, like Parliament, the Commission obviously wanted to go further on data protection. The Minister, Mr Jouyet, mentioned that the French Presidency had to take account of whether a compromise could be achieved, although it wanted the same thing. I can simply say, then, that the Commission will try to put the evaluation clause and 'whereas 6a' to good use. We are therefore listening to the Committee on Civil Liberties, Justice and Home Affairs and will try to take account of your desire for an ambitious revision of the framework decision to evaluate the extension of its scope. In any case, that is what the Commission can do and what I personally will try to do. I know the European Parliament would like this revision to take place quite soon. I only hope the Council will agree to a revision within a timescale that enables the European measure to be sorted out very soon.
That is all I wanted to say, Mr President. I would also like to make clear to each of the speakers that I appreciated the high standard of the debate on such an important matter - a matter in which Europe must set an example - both by guaranteeing effective collective protection against terrorist threats and also, of course, by remaining very attentive to the protection of individual freedoms and personal autonomy. I think Parliament has once again clearly demonstrated its maturity and its ability in future to be co-decision maker on this matter.
Mr President, Commissioner, ladies and gentlemen, I would first like to thank all my fellow Members who have spoken this morning for the high standard of their speeches. The sheer number of them clearly demonstrates the level of interest in this issue. Without going back over all the various speeches in detail, I would just like to mention three or four of them.
Mr Fava clearly showed what a difficult exercise this is. We need to avoid a culture of suspicion and mistrust, but at the same time we need to think about the context and to guarantee both the security of citizens and the protection of freedoms.
Mr de Grandes Pascual explained clearly the added value of the definition of terrorism, saying that the definition we were using was more important, and also insisting on the list of offences. As this is about working together to combat terrorism, we need to send a firm message, while protecting individual freedoms.
Mr Demetriou, you mentioned the scourge that terrorism represents, and which we need to combat. However, you used the term 'public incitement', saying that it was a concept better understood by all the Member States. Mrs Ludford also shares this concern. She also felt the term was more appropriate, given that we do need to safeguard fundamental freedoms.
The report is indeed the outcome of a long and tricky negotiating process. I do believe, though, that we can be satisfied with the result, particularly from the point of view of the balance between combating terrorism and respecting fundamental freedoms.
The report by my colleague Mrs Roure falls firmly within this second category, since the protection of personal data is one of its key components. I have just one regret, which I know is shared by many people in Parliament, particularly my fellow Members in the Group of the Greens/European Free Alliance. It is the fact that the implementation of a text with such a big impact on the freedoms of European citizens is not subject to the full jurisdictional control of the Court of Justice.
For this to be the case, it would have been necessary to adopt the framework decision under the Treaty of Lisbon regime. Even before the 'no' vote in the Irish referendum and question mark over the entry into force of the new Treaty on 1 January 2009, the Council clearly had a desire to move as quickly as possible to avoid the switch to codecision. In the Committee on Civil Liberties, Justice and Home Affairs we nevertheless tried to work in the most conscientious and detailed manner, while keeping up with the pace set by the Council.
At the vote in committee on 15 July, my draft report was adopted by 35 votes to 4 with 1 abstention, and I hope it will attract a solid majority in plenary too.
rapporteur. - (FR) Mr President, I would first like to thank all my fellow Members because this debate has shown that the European Parliament was united on a really tricky subject, and we are the representatives of the European Parliament, we are the representatives of the people. It is worth pointing this out.
Today I am addressing the French Presidency in particular. We are asking the Council to fulfil commitments made a long time ago by several successive presidencies. It is absolutely necessary to adopt this framework decision quickly and take account of the European Parliament's amendments. The Council must be true to its word. We absolutely must work in an atmosphere of trust. That is essential. I hope this message will be passed on to Mrs Dati, who unfortunately is absent from this priority debate, which we are very disappointed about.
I would also particularly like to thank Commissioner Barrot for his support, which is very valuable to us.
The joint debate is closed.
The vote will take place today at 12 noon.
Written statements (Rule 142)
in writing. - (RO) The establishment of a legal framework for personal data protection within the third pillar has been a concern shared by all EU presidents over the last years. Nevertheless, the framework decision adopted in 2006 was something of a compromise, establishing the lowest common denominator in the protection of personal data. Therefore, we can but welcome a new EP consultation on the extension of the scope of the framework decision and on an analysis of its impact on fundamental rights. The main objective of the changes should be to ensure the same level of data protection as for the first pillar; from this point of view, I regret that the Commission's initial proposal has been modified by the Council. Equally regrettable is the fact that the provision concerning the working group of national data protection authorities was removed by the Council, which is a setback in the process of creating an effective personal data protection system.
în scris. - (RO) The effective protection of personal data remains a natural requirement of modern democracy. If under certain circumstances this protection requires the modification of community databases so as to prevent the correlation of certain personal or material information with identifiable persons, we should be aware that the management of this global system for the storage and processing of information implies a state-of-the-art security system. As real security cannot be guaranteed simply by our endorsement of a set of common principles, I believe that what is needed is a pragmatic analysis of the risks involved by cooperation between the law enforcement and the judiciary of countries with varying levels of expertise in the field.
For the sake of clarity, I would like to reiterate the need of new Member States for a fast transfer of expertise in the field, so as to prevent any prejudice to the global security of the system.
in writing. - (RO) Given the growth of terrorism and its inclusion of cyberspace, the possibility of manipulating the masses faster, and the limited possibilities of identifying terrorists quickly enough, I believe that such a decision is welcome in the overall context of protecting the civil rights and freedoms of every citizen and of creating a favourable framework for the quick identification and tackling of crime, particularly of crimes against the security of persons, countries and national infrastructure.
I welcome the decision to consider the objectives set in the framework decision as being of major European interest, particularly as regards common regulations on personal data protection, which will enable Member States to enforce the same rules and principles. Moreover, I think a recommendation is needed with respect to the classification of information by reference to international classifications, so as to eliminate all the differences between Member Sates and other states in the enforcement of security measures.
There are two basic strategies that should be taken into account in ensuring the protection of data and security systems: "Whatever is not expressly forbidden, is allowed”, and "Whatever is not expressly allowed, is forbidden”.
The question of the increased threat to Europe from terrorist acts is one of the most important challenges facing the security of our continent. Today we are threatened by political terror controlled by states that declare cooperation with us, and groups of a criminal nature, but it seems that the greatest threat facing us is that posed by Islamic fundamentalism.
I am amazed by the lack of concern on the part of those who govern Europe. Our total openness to an unlimited number of newcomers from Islamic countries, as favoured by socialists and liberals, will bring a wave of tragedies for the Community's populace in the future. Unlimited Islamisation of Europe is not on!
Let us give aid to poor countries, but let us not turn our continent into a place where the limits of people's tolerance are tested. Newcomers are currently demanding ever increasing rights, and the traditional peoples of Europe have to consent to all of it along with the destruction of traditions that go back many centuries. This is dangerous. One example of what this may lead to is Northern Ireland, and the groups warring with each other there are simply people practising different Christian religions.
in writing. - The attacks of 11 September 2001 have utterly changed the world. The terrorist attacks of that day have not only altered how Americans see and understand the world but have also offered democratic societies all over the world a new perspective on this modern world, in which terrorist threats of attacks such as those that devastated Madrid (March 2004) and London (July 2005) pose a frequent and daunting challenge.
Now terrorists are using modern means of communication, such as the internet, to push for training, recruiting, and planning attacks. The use of this technology presents a unique threat to the Union, and we should all work together to combat terrorism with all the means that are at our disposal.
However, in order for our democratic society to effectively counter these threats, the fight against terrorism must be accompanied by a strengthening of our fundamental rights and freedoms. To address the threat of terrorism, it is necessary to have common provisions in the EU, and existing legislation should be amended accordingly.
Modern terrorism has a new way of operating, but it must be fought by the EU with the same strength and determination demonstrated in fighting traditional terrorism.
Mr President, I will be brief. I speak under Rule 145 to rebut remarks and comments made about me by Dame Sarah Ludford in her speech in this debate.
She said a number of things, but in particular she said that I was 'a Europhobe' and that in relation to extradition, I would 'give a cheery wave to criminals who made it to the Channel'.
I would like to correct her factually. I am not a Europhobe. I love the continent of Europe, its history, its culture, its achievements as much as anybody, but I am an EU-phobe. I hate the European Union, which is anti-democratic and undemocratic. In relation to the European arrest warrant and the trials in absentia, what I want is for an English or Scottish court to be able to consider prima facie evidence against a suspect before granting extradition and, indeed, have the power to prevent it. They must be able to decide that there is a proper case to answer and that a fair trial will be given.
I do this in order to protect the interests of British citizens, such as exemplified by the case of Andrew Symeou, a 19-year-old London man who faces extradition to Greece on 30 September on a manslaughter charge. The evidence against him is extremely suspect, and no account can be taken of that or the fact that witnesses have been allegedly tortured in order to extract statements from them.
I understand Dame Sarah's sensitivity on this issue since her party, the Liberal Democrats, have obviously backed the wrong horse and she fears - quite rightly - the electoral consequences in 2009.
Before suspending the sitting, I would like to reassure the security services, because a rumour has spread that an individual came into the Chamber with his face covered. This was just Mr Borghezio, who gagged himself as a protest, and so the Chamber is not subject to any risks from the security viewpoint. I just wanted to reassure the security services.
(The sitting was suspended at 12 noon pending voting time and resumed at 12.05 p.m.)